Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3344 Page 1 of 46




   1 Charles S. LiMandri (SBN: 110841)             Harmeet K. Dhillon (SBN:207873)
     Paul M. Jonna (SBN: 265389)                   Mark P. Meuser (SBN: 231335)
   2 Jeffrey M. Trissell (SBN: 292480)             Gregory R. Michael (SBN: 306814)
     LIMANDRI & JONNA LLP                          DHILLON LAW GROUP INC.
   3
     P.O. Box 9120                                 177 Post Street, Suite 700
   4 Rancho Santa Fe, CA 92067                     San Francisco, CA 94108
     Telephone: (858) 759-9930                     Telephone: 415-433-1700
   5 Facsimile: (858) 759-9938                     Facsimile: 415-520-6593
   6 cslimandri@limandri.com                       harmeet@dhillonlaw.com
     pjonna@limandri.com                           mmeuser@dhillonlaw.com
   7 jtrissell@limandri.com                        gmichael@dhillonlaw.com
   8
     Thomas Brejcha, pro hac vice*                 Attorneys for Plaintiffs
   9 Peter Breen, pro hac vice*
  10 THOMAS MORE SOCIETY
     309 W. Washington St., Ste. 1250
  11 Chicago, IL 60606
     Telephone: (312) 782-1680
  12
     tbrejcha@thomasmoresociety.org
  13 pbreen@thomasmoresociety.org
     *Application forthcoming
  14
  15 Attorneys for Plaintiffs
  16
  17                     UNITED STATES DISTRICT COURT

  18                  SOUTHERN DISTRICT OF CALIFORNIA

  19 SOUTH BAY UNITED PENTECOSTAL                    Case No. 3:20-cv-865-BAS
  20 CHURCH, a California non-profit
     corporation; and BISHOP ARTHUR                  Declaration of James Lyons-
  21 HODGES III, an individual,                      Weiler in Support of Plaintiffs’
                                                     Renewed Motion for a
  22              Plaintiffs,                        Temporary Restraining Order /
  23        v.                                       Preliminary Injunction
  24 GAVIN NEWSOM, in his official capacity          Judge: Hon. Cynthia Bashant
  25 as the Governor of California, et al.,
  26              Defendants.
  27
  28

                                DECLARATION OF JAMES LYONS-WEILER
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3345 Page 2 of 46




   1         I, James Lyons-Weiler, declare as follows:
   2         1.     My name is James Lyons-Weiler. I am a resident of Allison Park,
   3 Pennsylvania; I am over 18 years-old; and I am otherwise competent to make this
   4 declaration.
   5                            Professional Background
   6         2.     I am currently CEO and Director of The Institute for Pure and Applied
   7 Knowledge in Pittsburgh, PA, a registered not-for-profit organization that conducts
   8 biomedical research in the public interest. I was formerly Senior Research Scientist at
   9 the University of Pittsburgh, were I served as the Scientific Director of the University
  10 of Pittsburgh’s Bioinformatics Analysis Core. Prior to that, I had been faculty in the
  11 Departments of Pathology and Biomedical Informatics, where I conducted grant-
  12 funded research, taught courses and advised graduate students and medical and post-
  13 doctoral fellows. I have over 54 peer-reviewed publications and have served as
  14 Associate Editor and Editor-in-Chief on two journals. I currently serve as the
  15 Founding Editor-in-Chief of the journal Science, Public Health Policy & the Law. I
  16 append a biosketch (a form a curriculum vitae) should it be helpful to the Court. I
  17 have no stake in the current case, as I am not involved in and do not profit from
  18 vaccine manufacture as a non-worshipping Scientist I hope to bring objectivity to the
  19 considerations being deliberated.
  20         3.     Plaintiffs contacted me and asked if I would be willing to offer my expert
  21 opinion about the risks associated with in-person worship services with social
  22 distancing. Children are at very low risk of serious or critical illness and death from
  23 SARS-CoV-2 infection, and they do not pose a severe risk of transmission to adults.
  24         4.     The CDC estimate of the population-wide death rate of COVID-19 is
  25 0.26%.1 However, the vast majority of this risk is in the elderly and in people whose
  26
  27   1USA Today, https://www.usatoday.com/story/news/factcheck/2020/06/05/fact-check-cdc-
       estimates-covid-19-death-rate-0-26/5269331002/
  28
                                                  1
                                  DECLARATION OF CHARLES CICCHETTI
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3346 Page 3 of 46




   1 overall health has been significantly deteriorated prior to infection (e.g., individuals
   2 with pre-existing chronic pulmonary illness, whose death rate is 6.3%, cardiovascular
   3 illness (10.5%), high blood pressure (6%), adults with diabetes (7.3%), and cancer
   4 (5.6%).2
   5            5.     However, these frightening rates—which are from the earliest reports in
   6 the outbreak, from Wuhan City in Hubei Province, China—are massively inflated
   7 because they are only symptomatic case fatality rates, not infection case fatality rates.
   8 After the peak infection wave subsided in China, scientists there estimated that as
   9 many as 85% of COVID-19 cases were undetected. 3
  10            6.     Even the attribution of death to COVID-19 is still in question, and it is
  11 unlikely that we will be able to determine an accurate count of those who “died
  12 from” the infection, as opposed to “died with” the infection. In Italy, 99% of deaths
  13 have had a significant comorbid condition. 4 Also, late-stage treatment of patients
  14 critically ill with COVID-19 initially involved ventilator use, which may have
  15 exacerbated the mortality rate. It has been observed that high-pressure “per
  16 protocol” use of ventilators in COVID-19 patients with severe infections, showing
  17 inflammation to the periphery of the alveoli, may cause further tissue damage to the
  18 patients’ already inflamed and thinned-out lung epithelial layers. 5,6
  19            7.     The original overall death rate estimate from COVID-19 – 3% - and the
  20 percentage of overall deaths attributed to COVID-19 – would appear to be a cause of
  21 concern worthy of drastic measures designed to reduce community transmission. We
  22   2
      https://markets.businessinsider.com/news/stocks/coronavirus-age-differences-millennials-
  23 parents-health-social-distancing-2020-3-1029000036
       3   https://www.medpagetoday.com/infectiousdisease/covid19/85448
  24
       4   https://www.bloomberg.com/news/articles/2020-03-18/99-of-those-who-died-from-virus-had-
  25 other-illness-italy-says
  26 5 https://time.com/5820556/ventilators-covid-19/
  27   6https://www.wsj.com/articles/some-doctors-pull-back-on-using-ventilators-to-treat-covid-19-
       11589103001
  28
                                                      2
                                      DECLARATION OF CHARLES CICCHETTI
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3347 Page 4 of 46




   1 now know the Infection Case Fatality Rate is about 0.26% (compared to CDC’s
   2 “influenza” death rate of 0.1%). There is, however, new information revealing
   3 serious problems with the rates of diagnosis and the rates of attribution of deaths
   4 attributed to COVID-19 – all of which likely caused a per capita diagnosis and death
   5 rate overestimation.
   6                     Problems with Rates of Diagnosis
   7        8.     The use of mass screening of populations using the Reverse
   8 Transcriptase Polymerase Chain Reaction (RT-PCR), such as the test used by the
   9 Centers for Disease Control, is problematic. This test serves as the gold-standard
  10 against which other RT-PCR tests are validated. Unfortunately, US CDC’s test
  11 appears to be inaccurate. Dr. Sin Hang Lee (Milford, CT) determined the nucleotide
  12 sequence of the PCR product of a test designed to detect RT-PCR. To evaluate the
  13 test, he requested and received clinical samples from patients whose diagnosis had
  14 been confirmed by CDC’s PCR test. These samples included “CDC-test-positive”
  15 and “CDC-test-negative” samples. His experiments showed that the SARS-CoV-2
  16 virus PCR products from the two sample sets did not match their labels; some of the
  17 “CDC-test-negative” samples could yield amplified PCR product that matched the
  18 target sequence of the SARS-CoV-2 genome. He also found that some of the “CDC-
  19 test-positive” samples did NOT contain SARS-CoV-2 nucleotide sequence. His
  20 experiments included positive and negative controls, and the sequence from the
  21 “CDC-test-negative” samples actually matched a new mutation strain of SARS-
  22 CoV-2 isolated from NYC. (See Businesswire: “CDC Coronavirus Test Kits Generate
  23 False Positive and 20% False Negative Results - Connecticut Pathologist’s Newly Published
  24 Findings Confirm.”)7 I append Dr. Lee’s peer-reviewed publication “Testing for
  25
  26
  27   7
      https://www.businesswire.com/news/home/20200717005397/en/CDC-Coronavirus-Test-Kits-
  28 Generate-30-False

                                                  3
                                  DECLARATION OF CHARLES CICCHETTI
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3348 Page 5 of 46




   1 SARS-CoV-2 in cellular components by routine nested RT-PCR followed by DNA
   2 sequencing” published July 17, 2020.8
   3          9.     This means that both the rate of diagnosis and the rate of deaths
   4 attributed to COVID-19 are both now in serious question.
   5                Problems with Attribution of Cause of Death
   6                         (Died with vs. Died From)
   7          10.    Different states have been counting and reporting COVID-19 deaths
   8 differently. On April 16, 2020, The Washington Post reported that in Alabama,
   9 officials had “ruled that one of every 10 people who died with Covid-19 did not die of
  10 Covid-19,” contrasting the practice in Colorado, which was counting all deaths
  11 involving respiratory complications without any type of molecular diagnostic test. 9
  12          11.    On April 8, 2020, Dr. Deborah Birx announced that the CDC was
  13 classifying all deaths of patients who die with coronavirus as “COVID-19 deaths”
  14 regardless of cause. 10
  15          12.    On May 27, 2020, National Geographic reported that “Regardless of
  16 whether a death is due to a car crash or COVID-19, the process remains largely the same”
  17 when reporting COVID-19 deaths, citing the CDC’s policy that also includes using
  18 symptom-only diagnosis of COVID-19. 11
  19
  20
  21
  22   8
       http://www.int-soc-clin-geriat.com/info/wp-content/uploads/2020/03/Dr.-Lees-paper-on-
  23 testing-for-SARS-CoV-2.pdf
     9 https://www.washingtonpost.com/investigations/which-deaths-count-toward-the-covid-19-
  24 death-toll-it-depends-on-the-state/2020/04/16/bca84ae0-7991-11ea-a130-
  25 df573469f094_story.html
       10https://www.foxnews.com/politics/birx-says-government-is-classifying-all-deaths-of-patients-
  26
       with-coronavirus-as-covid-19-deaths-regardless-of-cause
  27   11
       https://www.nationalgeographic.com/science/2020/05/what-we-need-to-find-true-coronavirus-
  28 death-toll/#close

                                                       4
                                     DECLARATION OF CHARLES CICCHETTI
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3349 Page 6 of 46




   1            13.    On May 15, 2020, The Washington Examiner reported that a San Diego
   2 County supervisor reported that only six of 194 “confirmed” COVID-19 deaths to
   3 date at that time were “pure, solely coronavirus deaths.”12
   4            14.    On July 16, 2020, FOX 35 Orlando reported that the Florida
   5 Department of Health had confirmed that it had counted a death of a victim of a
   6 motorcycle accident as a COVID-19 death. 13
   7            15.    On March 18, 2020, Bloomberg reported that 99% of people who died
   8 from the SARS-CoV-2 virus in Italy had other illnesses. 14
   9            16.    Verified reports of individuals being sent positive test responses but
  10 having never been tested exist; 15 most these are individuals in queue for testing who
  11 leave the queue, leading to incorrectly paired test results for themselves and everyone
  12 in queue following them.
  13            17.    The complications of testing accuracy on top of the lack of consistent
  14 diagnosis and attribution of death makes assessment of the actual risk of death due to
  15 coronavirus difficult if not impossible.
  16            18.    In May, 2020, a Medpage article proposed that excess deaths would
  17 provide an accurate estimate, 16 but we now know that deaths due to non-specific
  18 effects of society’s response to COVID-19 outnumber the deaths that might be due to
  19 COVID-19: deaths from suicides due to job loss and social isolation and deaths from
  20 lack of access to healthcare.
  21
  22   12https://www.washingtonexaminer.com/news/san-diego-county-supervisor-says-six-of-194-
       confirmed-deaths-are-pure-solely-coronavirus-deaths
  23   13
        https://www.fox35orlando.com/news/fox-35-investigates-questions-raised-after-fatal-
  24 motorcycle-crash-listed-as-covid-19-death
     14 https://www.bloomberg.com/news/articles/2020-03-18/99-of-those-who-died-from-virus-had-
  25 other-illness-italy-says
  26   15https://www.mysuncoast.com/2020/07/19/concerns-arise-some-receive-positive-covid-results-
       never-got-tested/
  27
       16   https://www.medpagetoday.com/blogs/working-stiff/85925
  28
                                                      5
                                      DECLARATION OF CHARLES CICCHETTI
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3350 Page 7 of 46




   1             19.   It is now understood that deaths in the US and elsewhere from COVID-
   2 19 are restricted to individuals that have potential indicators of expected severity.
   3 The medical literature of factors that place individuals at risk of serious illness and
   4 mortality from COVID-19 include an altered immune system (specifically Th2-
   5 skewed immunity vs. Th1/Th2 balanced immunity). 17 Patients who progress to
   6 serious COVID-19 in need of critical care undergo a type of inflammatory response
   7 known as a cytokine storm, involving cytokines IL-1β, TNF-α and IL-6.
   8             20.   Clinical care does not yet make use of an assay to determine patients’
   9 Th2/Th1 balance, but a combined risk model that includes comorbidity, age and
  10 Th2/Th1 cell counts could be useful in predicting the clinical course of SARS-CoV-2
  11 infections, reducing mortality and streamlining resource allocation. This means we
  12 can expect dramatically improved clinical care of COVID-19 patients and lower
  13 serious illness and death as effective and tailored treatments come online.
  14                   Current Case Fatality Rates and Infection
  15                       Case Fatality Rates Are Dropping
  16             21.   Although immunity to SARS-CoV-2 following infection was originally in
  17 doubt due to waning presence of antibodies in people previously infected, 18 this
  18 concern is likely overblown; long-term immunity of COVID-19 is now suspected to
  19 involve memory B-cell and T-cell immunity, like other viruses. The very best
  20 resource available on this complex issue of antibody vs. T- and B-cell immunity for
  21 the layperson is the July 20th, 2020 article in The Atlantic by Mr. Derek Thompson. 19
  22 In short, the fear over re-infection is false, anecdote-based and rejected by the
  23 absences of millions of repeat diagnoses of COVID-19 among those previously
  24
       17   https://www.biocentury.com/article/304604/how-covid-19-vaccine-developers-can-lower-the-
  25 risk-of-being-derailed-by-antibody-dependent-enhancement
  26 18 https://www.reuters.com/article/us-health-corominavirus-antibodies-vaccine-idUSKCN24F261
  27   19https://www.theatlantic.com/ideas/archive/2020/07/could-covid-19-immunity-really-
       disappear-months/614377/
  28
                                                       6
                                       DECLARATION OF CHARLES CICCHETTI
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3351 Page 8 of 46




   1 infected. 20 Due to a surge in testing, more asymptomatic COVID-19 “cases” are
   2 being detected. Cross-protection from prior exposure to coronaviruses, including the
   3 common cold, is now highly suspected to already have conferred immunity from
   4 COVID-19 symptomatic disease. The cross-protection may be so effective that in the
   5 UK, herd immunity may already have been achieved. 21 Herd immunity is general
   6 immunity in the population achieved when a sufficient number of individuals are
   7 immune, either through natural infection or via vaccination to cause viral
   8 transmission to end. One estimate from the UK is that only 10% infection in a
   9 population might provide herd immunity due to such high prior cross-protection due
  10 to exposure to other coronaviruses.18 Eventually, with or without a vaccine, the
  11 population will achieve herd immunity, and during that process, the vulnerable –
  12 those with comorbid conditions, those with Th2-skewed immunity, and the elderly,
  13 should be cautious about exposure and become educated and ask their doctors for
  14 recently reported, safer, potentially highly effective treatment options.22,23,24
  15             22.    The only elevated risks to healthy adults appear to be a hypothetical
  16 possibility of increased risk of miscarriage if a woman is pregnant and becomes
  17 infected with SARS-CoV-2, and a potential increased risk of hospitalization relative
  18 to the full population if pregnant. 25 However, CDC has supported (without FDA
  19 approval) the use of both the influenza vaccine and the TdaP vaccine during
  20 pregnancy. A study has found that military personnel who received the flu vaccine
  21
  22
       20   https://www.sciencedirect.com/science/article/pii/S1521661620305106
  23
       21   https://www.dailymail.co.uk/news/article-8532935/Britain-herd-immunity-against-
  24 coronavirus.html
  25 22 https://academic.oup.com/jid/article/191/12/2033/839720
       23   https://www.mediterranee-infection.com/wp-content/uploads/2020/03/COVID-IHU-2-1.pdf
  26
       24   https://www.publichealthpolicyjournal.com/clinical-and-translational-research
  27
       25   https://www.cnn.com/2020/06/25/health/coronavirus-pregnant-risks-cdc-study/index.html
  28
                                                         7
                                        DECLARATION OF CHARLES CICCHETTI
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3352 Page 9 of 46




   1 had 36 percent increased risk for coronavirus. 26 Other studies support the conclusion
   2 of increased risk of viral infections, especially respiratory viral infections – following
   3 the influenza shot. 27,28,29 According to the chief medical officer for England, people in
   4 the UK who have received the influenza vaccine for this flu season were cautioned to
   5 self-isolate for 12 weeks because they fall into the government’s “high risk” category
   6 for acquiring a SARS-CoV-2 infection. 30 This “disease enhancement” from a
   7 vaccine is known as “pathogenic priming”31 which is expected to occur with
   8 vaccination against SARS-CoV-2 coronavirus due to its occurrence in animal trials of
   9 vaccines against SARS-CoV-1 and MERS (Middle Eastern Respiratory Syndrome
  10 Virus). This may occur in part due to antibody dependent enhancement. It has
  11 inaccurately been referenced as “immune enhancement.”
  12            23.    Contrary to the representation of risk in the mainstream media, there is
  13 minimal risk to adults and children attending worship services due to Coronavirus.
  14 Women receiving vaccinations during pregnancy may be at higher risk to
  15 complications if they are vaccinated and become infected with SARS-CoV-2, but this
  16 is only a hypothetical risk unsupported by data.
  17                                     The Sweden Model
  18            24.    For some time, the world has had their eye on Sweden, which never
  19 used “lock-down” as a tool to fight SARS-CoV-2. Instead, they created special
  20 protections for those at highest risk of death and serious illness – the elderly, people
  21 with diabetes, and people with cardiovascular disease. Schools and churches
  22
       26   https://www.sciencedirect.com/science/article/pii/S0264410X19313647?via%3Dihub
  23
       27   https://www.sciencedirect.com/science/article/pii/S0264410X18303153
  24   28https://insights.ovid.com/pediatric-infectious-disease/pidj/2011/02/000/vaccine-effectiveness-

  25 against-laboratory-confirmed/4/00006454
       29   https://academic.oup.com/cid/article/54/12/1778/455098
  26
       30   https://www.mirror.co.uk/news/uk-news/coronavirus-top-medic-warns-anyone-21708701
  27
       31   https://www.sciencedirect.com/science/article/pii/S2589909020300186?via%3Dihub
  28
                                                       8
                                      DECLARATION OF CHARLES CICCHETTI
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3353 Page 10 of 46




    1 remained open, allowing the virus to spread throughout the population, conferring
   2 immunity to those who acquired the infection. Countries (like ours) that did employ
    3 lock-down are now experiencing a “second surge.” Part of the surge in cases is due to
   4 more aggressive testing, and it is known that Sweden’s increase in cases in June
    5 coincided with more aggressive testing. While cases in Sweden are not zero, they are
    6 not experiencing any increase in COVID-19 deaths.
    7            25.    US News and World Report outlined on July 7, 2020 that how, after a
   8 false “surge” in cases due to increased testing in June 2020, during which the
    9 number of deaths due to COVID-19 continued to fall, the Swedes reported the lowest
  10 daily new case report since May. 32
   11            26.    Euromomo reports that this, the 32nd week of 2020 (first week of
   12 August), Sweden has no excess deaths – this achieved without a lock-down.33
   13            27.    Initially, Sweden did limit gatherings in churches to 20 people at a time,
   14 but America Magazine cites “voluntary social distancing, appropriate hygiene and
   15 self-isolation by members of high-risk groups” as the secret to their success. 34
   16 Sweden’s R0, the basic reproduction number, has been <1 for over a month, meaning
   17 they are benefiting from herd immunity without a vaccine- and without draconian
   18 physical isolation measures.
   19
  20
   21
  22
  23
  24
        32   https://www.usnews.com/news/world/articles/2020-07-07/swedens-daily-tally-of-new-covid-
  25 19-cases-falls-to-lowest-since-may
  26 33 https://www.euromomo.eu/graphs-and-maps
  27    34https://www.americamagazine.org/politics-society/2020/05/25/how-parish-sweden-responds-
        coronavirus-it-will-all-work-out
  28
                                                        9
                                       DECLARATION OF CHARLES CICCHETTI
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3354 Page 11 of 46




    1
    2
    3
    4
    5
    6
    7
    8
    9
  10
   11
   12
   13
   14
   15 Figure 1. Comparison of numbers of deaths with United States and Sweden
   16 highlighted. Note the log scale and absolute numbers. Data Source: Our World
   17 in Data.
   18        28.    In the US, numerous nodes of transmission have been attributed to in-
   19 person church services, however, not all have been confirmed via contact tracing.
  20 The transmission of the virus in a church service can be minimized by appropriate
   21 social distancing, as is done in restaurants, and modifications to church services like
  22 mass via preparation of individual servings of ingested sacrament. More importantly,
  23 those at high risk of serious illness or death from COVID-19 should be protected via
  24 appropriate actions taken at the level of the individual citizen, who should know
  25 whether they have likely been exposed to SARS-CoV-2 as the population moves
  26 toward herd immunity via community transmission. It is worth keeping in mind that
  27 medical procedures, not COVID-19, were likely the cause of the majority of deaths
  28
                                                  10
                                  DECLARATION OF CHARLES CICCHETTI
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3355 Page 12 of 46




    1 with inappropriate use of ventilators instead of anti-coagulants, as is now quickly
    2 becoming the standard practice.
    3        29.    The increase in cases in the US are not as large of a concern as they were
    4 in the beginning of the pandemic. With an infection case fatality rate estimated by
    5 independent means and by CDC at 0.26% that is falling fast, COVID-19 is not the
    6 monster we initially thought it was. The overall case fatality rate was overestimated
    7 by an order of magnitude due to insufficient testing. We now know that many people
    8 have immunity to COVID-19 due to prior exposure to other coronaviruses; this
    9 immunity is so valuable that the US government is spending billions of dollars in a bid
  10 to create a vaccine for COVID-19, a venture fraught with its own slate of serious
   11 problems, not the least of which is the high likelihood of pathogenic priming (disease
   12 enhancement) caused by secondary exposure to viral proteins following vaccination.
   13                                     Conclusion
   14        30.    Given that herd immunity seems the most likely outcome ending the
   15 transmission of the virus, and that other segments of society are allowed to assemble
   16 (protestors, shoppers, diners, etc.) the special, undue and ineffectual burden placed
   17 upon religious members of society who would otherwise be free to worship as they
   18 see fit, the harm visited upon the co-worshipping citizens of California exceeds those
   19 required of other identifiable categories of people. This arbitrary and limited physical
  20 isolation would seem to merely delay the biological inevitability.
   21        31.    I kindly offer a reminder to the Court that the lock-down logic made
  22 sense for the initial two weeks for which the American public was requested to
  23 participate, based on the argument that the medical community needed time to ready
  24 for a surge which never came. The increase in COVID-19 transmission that is
  25 resulting as a result of Gov. Newsom’s reopening plan is expected and is largely
  26 manageable. We have been told by unelected individuals that society cannot re-open
  27 until there is a vaccine (including Dr. Anthony Fauci of the NIAID and Bill Gates of
  28 the Bill & Melinda Gates Foundation); neither of these individuals can guarantee in
                                                  11
                                  DECLARATION OF CHARLES CICCHETTI
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3356 Page 13 of 46




    1 spite of the cost of the investment in COVID-19 vaccines that any will be both
   2 sufficiently effective and sufficiently safe to act as a proxy for the otherwise inevitable
    3 herd immunity that need not come at the significant cost of human life given
   4 treatment protocols that are proving far more effective than earlier deadly medical
    5 protocols. A rational response to COVID-19 will not dismantle the foundations of
   6 freedom we have inherited intact from prior generations, which includes the rights to
    7 peaceable assemble, freedoms of expression, and the freedom of religion.
   8         I declare until penalty of perjury under the laws of the United States and the
   9 State of California that the foregoing is true and correct. Executed on August 10,
  10 2020.
   11
   12                                         James Lyons-Weiler
   13
   14
   15
   16
   17
   18
   19
  20
   21
  22
  23
  24
  25
  26
  27
  28
                                                  12
                                  DECLARATION OF CHARLES CICCHETTI
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3357 Page 14 of 46




                                                            EXHIBIT 1
   Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3358 Page 15 of 46
           Program Director/Principal Investigator (Last, First, Middle):Lyons-Weiler,      James

                                                         BIOGRAPHICAL SKETCH
          Provide the following information for the Senior/key personnel and other significant contributors in the order listed on Form Page 2.
                                        Follow this format for each person. DO NOT EXCEED FOUR PAGES.

  NAME                                                                        POSITION TITLE
  James Lyons-Weiler
                                                                              CEO/President/Director/Scientist
  eRA COMMONS USER NAME (credential, e.g., agency login)
                                                                              Institute for Pure and Applied Knowledge
  jameslyonsweiler
  EDUCATION/TRAINING (Begin with baccalaureate or other initial professional education, such as nursing, include postdoctoral training and
  residency training if applicable.)
                                                                          DEGREE
                     INSTITUTION AND LOCATION                                                 MM/YY                   FIELD OF STUDY
                                                                       (if applicable)
  State University of New York, Oswego, NY                                      B.A.               8, 1991          Biology
  Ohio State University                                                        M. Sc.              6, 1993          Zoology
                                                                                                                    Ecology, Evol &
  The University of Nevada, Reno                                                Ph.D.              6, 1998
                                                                                                                    Conservation Biology
                                                                                                                    Computational Molecular
  Pennsylvania State University                                           Postdoctoral               2000
                                                                                                                    Biology


    A. Personal Statement

    My research program is focused on improving healthcare via the development of treatment efficacy and risk
    biomarkers, optimizing clinical interventions after adverse events, and understanding the neurological and
    immunological basis of vaccine injuries. I have been performing collaborative research with DNA sequence data since
    1996, microarray gene expression data since 1998, proteomic data since 2003, and next generation sequencing since
    2009 in cancer, immunology and neurobiology. I have participated in program-level consortia including the NCI’sEarly
    Detection Research Network, caBIG, and managed a large multi-institutional consortium in Proteomics and
    Bioinformatics (funded via TATRC). With a deep understanding of the effects of data preprocessing algorithms on the
    validity of downstream statistical inferences, and fundamental comprehension of principles of ecology and
    evolutionary theory, I have developed novel paradigms for high-dimensional –omic analyses, including advances in
    statistical methods for variant calling, transcriptional profiling, machine-learning based prediction modeling, integrative
    translational research via decision modeling, covariate matching for case/control selection, and for the statistical
    evaluation of survivorship prediction models. These advances are applied via intelligent methods optimization, in
    which empirically optimized data analysis protocols are arrived at routinely via systematic comparative evaluative
    methodological research & development to insure reproducibility. I have directed the successful analysis of at least
    twenty-five Next Generation Sequence data sets with various applications from whole microbial and mouse genome
    sequencing to from various platforms for transcriptomics, variant detection, ChipSeq, methylomics, and whole
    genome/exome sequencing. The algorithms I have developed are current in use by many labs as they provide
    information measures reflective of both data quality and algorithm performance using objective evaluation measures. I
    have written books on Ebola, Translational Research and Autism. I founded the Institute for Pure and Applied
    Knowledge to conduct biomedical and translational research in the public interest.

Positions and Honors
1998-2000    AP Sloan/US Department of Energy Postdoctoral Fellow in Computational Molecular Biology
1998-2001   (Awarded but declined) NIH National Research Service Award in Bioinformatics
2000-2002    Assistant Professor, University of Massachusetts, Lowell, Department of Biological Sciences
2000-2002    Co-Director, Center for Bioinformatics and Computational Biology, University of Massachusetts, Lowell
2002-2007    Assistant Professor, University of Pittsburgh School of Medicine, Department of Biomedical Informatics;
             Core Faculty Member, Biomedical Informatics Training Program; Department of Pathology; Fully Associated
             Faculty Member, University of Pittsburgh Cancer Institute
2007-2014    Scientific Director, Bioinformatics Analysis Core Service, University of Pittsburgh; Adjunct Assistant
             Professor, Department of Biomedical Informatics, University of Pittsburgh
2014-present CEO/Director/Scientist, Institute for Pure and Applied Knowledge




PHS 398/2590 (Rev. 06/09)                                                Page                                        Biographical Sketch Format Page
   Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3359 Page 16 of 46
          Program Director/Principal Investigator (Last, First, Middle):Lyons-Weiler,   James
 Other Experience and Professional Membership
 2019-present Editor in Chief, Science, Public Health Policy & the Law
 2016-2019 Editorial Board, Cancer Research
 2004-present Member, Society for Experimental Biology
 2004-2006 Associate Editor, Applied Bioinformatics
 2006-2007 Founding Editor-in-Chief, Cancer Informatics
 2002-2012 NIH Grant reviewer
 2008-2010. Grant Review Committee, New Jersey Commission on Cancer Research
 2009 Member, The Society for Clinical and Translational Science

    B. Selected Peer-Reviewed Publications
    Most relevant to the current application

    Lyons-Weiler J. 2020. Pathogenic Priming Likely Contributes to Serious and Critical Illness and Mortality
    in COVID-19 via Autoimmunity. J Transl Autoimmun. 2020 Apr 9:100051. doi:
    10.1016/j.jtauto.2020.100051.
    McFarland, G, E La Joie, P Thomas and J Lyons-Weiler. 2020. Acute Exposure and Chronic Retention of
    Aluminum in Three Vaccine Schedules and Effects of Genetic and Environmental Variation. J Trace
    Elements in Medicine and Biology 58:126444.
    Lyons-Weiler, J 2018. Autism is an Acquired Cellular Detoxification Syndrome with Genetic
    Heterogeneity. Autism Open Access 8(1):1-15.
    Lyons-Weiler, J and R. Ricketson. 2018. Reconsideration of the Immunotherapeutic Pediatric Safe Dose
    Levels of Aluminum. Journal of Trace Elements in Medicine and Biology 48:67-73.
    Dobrowolski SF, Lyons-Weiler J, Spridik K, Vockley J, Skvorak K, Biery A. 2016. DNA methylation in the
    pathophysiology of hyperphenylalaninemia in the PAHenu2 mouse model of phenylketonuria.
    Mol Genet Metab. pii: S1096-7192(16)30001-4. doi: 10.1016/j.ymgme.2016.01.001. PMID 26822703.
    Dobrowolski SF, Lyons-Weiler J, Spridik K, Biery A, Breck J, Vockley J, Yatsenko S, Sultana T. 2015.
    Altered DNA methylation in PAH deficient phenylketonuria. Mol Genet Metab. 115(2-3):72-7. doi:
    10.1016/j.ymgme.2015.04.002. PMID: 25990862.
    Ozburn AR, Falcon E, Twaddle A, Nugent AL, Gillman AG, Spencer SM, Arey RN, Mukherjee S, Lyons-
    Weiler J, 2014. Self DW, McClung CA. 2014 Direct Regulation of Diurnal Drd3 Expression and Cocaine
    Reward by NPAS2. Biol Psychiatry. pii: S0006-3223(14)00594-0. doi: 10.1016/j.biopsych.2014.07.030.
    PMID: 25444159.
    Zubenko GS, Hughes HB 3rd, Jordan RM, Lyons-Weiler J, Cohen BM. 2014. Differential hippocampal
    gene expression and pathway analysis in an etiology-based mouse model of major depressive disorder.
    Am J Med Genet B Neuropsychiatr Genet. 165(6):457-66. doi: 10.1002/ajmg.b.32257. PMID:
    25059218.
    Dobrowolski, SF, A. Biery, K Sprydik, E. Kranik, K. Skvorak, J. Vockley, J. Lyons-Weiler, T. Sultana. 2014.
    Methylome repatterning in a mouse model of Maternal PKU Syndrome. Molecular Genetics and
    Metabolism 113(3):194-9. doi: 10.1016/j.ymgme.2014.08.006.
    Shin SS, Bales JW, Yan HQ, Kline AE, Wagner AK, Lyons-Weiler J, Dixon CE. 2013. The effect of
    environmental enrichment on substantia nigra gene expression after traumatic brain injury in rats. J
    Neurotrauma. 30:259-70. PMID 23094804
    Tanaka Y, Shigemura N, Kawamura T, Noda K, Isse K, Stolz DB, Billiar TR, Toyoda Y, Bermudez CA,
    Lyons-Weiler J, Nakao A. 2012. Profiling molecular changes induced by hydrogen treatment of lung
    allografts prior to procurement. Biochem Biophys Res Commun. 425:873-9. PMID 22902635
    Hsu E, Shi H, Jordan RM, Lyons-Weiler J, Pilewski JM, Feghali-Bostwick CA. 2011. Lung tissues in
    patients with systemic sclerosis have gene expression patterns unique to pulmonary fibrosis and
    pulmonary hypertension. Arthritis Rheum. 63:783-94. PMID 21360508
    Founds SA, Shi H, Conley YP, Jeyabalan A, Roberts JM, Lyons-Weiler J. 2012. Variations in discovery-
    based preeclampsia candidate genes. Clin Transl Sci. 5:333-9. PMID 22883611
    Montecalvo A, Larregina AT, Shufesky WJ, Stolz DB, Sullivan ML, Karlsson JM, Baty CJ, Gibson GA,
    Erdos G, Wang Z, Milosevic J, Tkacheva OA, Divito SJ, Jordan R, Lyons-Weiler J, Watkins SC, Morelli
    AE. 2012. Mechanism of transfer of functional microRNAs between mouse dendritic cells via exosomes.
    Blood. 119:756-66. PMID 22031862.
PHS 398/2590 (Rev. 06/09)                                           Page                        Continuation Format Page
   Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3360 Page 17 of 46
          Program Director/Principal Investigator (Last, First, Middle):Lyons-Weiler,   James
    Hsu E, Shi H, Jordan RM, Lyons-Weiler J, Pilewski JM, Feghali-Bostwick CA. 2011. Lung tissues in
    patients with systemic sclerosis have gene expression patterns unique to pulmonary fibrosis and
    pulmonary hypertension. Arthritis Rheum. 63:783-94. PMID 21360508

    Sultana, T., R. Jordan & J. Lyons-Weiler. 2009. Optimization of the use of consensus methods for the
    detection and putative identification of peptides via mass-spectrometry using protein standard mixtures. J.
    of Proteomics & Bioinformatics 2:262-273. PMID 19779596
    http://www.omicsonline.com/ArchiveJPB/2009/June/02/JPB2.262.html
    Davies, M.L., S. Xu, J. Lyons-Weiler, A. Rosendorff, L.R. Wasil; S.A. Webber, D. Metes, D.T. Rowe.
    2011. Cellular factors associated with latency and spontaneous Epstein-Barr virus reactivation in B-
    lymphoblastoid cell lines. Virology 400:53-67. PMID 20153012


    Additional recent publications of importance to the field (in chronological order)
    Dagda RK, Sultana T, Lyons-Weiler J. 2010. Evaluation of the consensus of four peptide identification
    algorithms for tandem mass spectrometry based proteomics. J Proteomics & Bioinformatics 3:39-47. PMID
    20589240.
    Founds SA, Conley YP, Lyons-Weiler JF, Jeyabalan A, Allen Hogge W, Conrad KP. 2009. Altered global
    gene expression in first trimester placentas of women destined to develop preeclampsia. Placenta. 30:15-
    24. PMID19027158
    Ranganathan S, Polshyna A, Lutka F, Nicholl G, Lyons-Weiler J, and Bowser R. Assessment of protein
    stability in cerebrospinal fluid by mass spectrometry based proteomics. Clinical Proteomics 2:91-101.
    http://www.springerlink.com/content/81778847577u8h73/ PMID 20200596
    Lyons-Weiler, J, S Patel and S Bhattacharya. 2003. A classification-based machine learning approach for
    the analysis of genome-wide expression data. Genome Research 13:503-512. PMID 12618382
    Bhattacharya, S, D Long, J Lyons-Weiler. 2004. Overcoming confounded controls in the analysis of gene
    expression data from microarray experiments. Applied Bioinformatics 2:197-208. PMID 15130791
    Patel, S, J Lyons-Weiler. 2004. caGEDA: A web application for the integrated analysis of global gene
    expression patterns in cancer. Applied Bioinformatics 3:49-62. PMID 16323966
    Lyons-Weiler, J, S Patel, MJ Becich and T Godfrey. 2004. Tests for finding complex patterns of differential
    expression in cancer: towards individualized medicine. BMC Bioinformatics,5:110. PMID 15307894
    Lyons-Weiler, J, R Pelikan, HJ Zeh, III, DC Whitcomb, DE Malehorn, WL Bigbee, and M Hauskrecht.
    2005. Assessing the statistical significance of the achieved classification error of classifiers constructed
    using serum peptide profiles, and a prescription for random sampling repeated studies for massive high-
    throughput genomic and proteomic studies. Cancer Informatics 1(1) 53-77. PMID19325865
    Shi H, Lyons-Weiler J. 2007. Clinical decision modeling system. BMC Med Inform Decis Mak. Aug
    13;7(1):23. PMID17697328
    Jordan R, Patel S, Hu H, and Lyons-Weiler J. 2008. Efficiency analysis of competing tests for finding
    differentially expressed genes in lung adenocarcinoma. Cancer Informatics, 6: 389-421. http://www.la-
    press.com/journal.php?journal_id=10&issue_id=101 PMID 19259419
    Berty, H.P., H. Shi & J. Lyons-Weiler. 2010. Determining the statistical significance of survivorship
    prediction models. J. Clinical Evaluation 16:155-165.




PHS 398/2590 (Rev. 06/09)                                           Page                        Continuation Format Page
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3361 Page 18 of 46




                                                            EXHIBIT 2
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3362 Page 19 of 46

             International Journal of Geriatrics and Rehabilitation 2(1):69- 96, July 17, 2020


   Testing for SARS-CoV-2 in cellular components by
   routine nested RT-PCR followed by DNA sequencing
   Sin Hang Lee 1*
    1   Affiliation
        Milford Molecular Diagnostics Laboratory, 2044 Bridgeport Avenue, Milford, CT 06460, U.S.A.

    * Correspondence: shlee01@snet.net

    Received: June 29, 8:12 a.m. (local Japan time); Accepted by the International Journal of Geriatrics and
    Rehabilitation: June 29, 23:33 p.m.; Date of initial revision by author in response to Dr. James Lyons-Weiler’s
    review: July 12, 14:03 p.m.; Date of second revision by author in response to Dr. Harumi Kuno- Sakai’s review：
    July 13, 12:25 p.m.; Date of the acceptance by the journal’s editorial board of Dr. Sin’s manuscript revised twice in
    response to reviews by Dr. James Lyons-Weiler and Dr. Harumi Kuno-Sakai as the finalized excellent manuscript
    suitable for publication: July 13, Uploaded online and Published: July 17



    Abstract: Currently, molecular tests for SARS-CoV-2 infection are primarily based on reverse transcription-
    quantitative polymerase chain reaction (RT-qPCR) on cell-free fluid samples of respiratory tract specimens. These
    tests measure the rate of fluorescent signal accumulation as a surrogate for direct DNA sequence determination and
    are known to generate false-negative and false-positive results. The author has developed a routine protocol to test
    the cellular components of respiratory tract specimens instead of cell-free fluids only and to use conventional nested
    RT-PCR to amplify the target nucleic acid for high detection sensitivity. A 398-bp heminested PCR amplicon is used
    as the template for direct DNA sequencing to ensure no false-positive test results. Using this protocol to re-test 20
    reference samples prepared by the Connecticut State Department of Public Health, the author found 2 positives
    among 10 samples classified as negative by RT-qPCR assays. One of these two positive samples contained a mutant
    with a novel single nucleotide insertion in the N gene and a wild-type parental SARS-CoV-2. Of the 10 samples
    classified as positive by RT-qPCR assays, only 7 (7/10) were confirmed to contain SARS-CoV-2 by heminested PCR
    and DNA sequencing of a 398-bp amplicon of the N gene. One of the latter 7 positive SARS-CoV-2 isolates belongs
    to a newly discovered mutant first isolated from a specimen collected in the State of New York on March 17, 2020,
    according to information retrieved from the GenBank database. Routine sequencing of a 398-bp PCR amplicon can
    categorize any isolate into one of 6 clades of SARS-CoV-2 strains known to circulate in the United States. The author
    proposes that extremely accurate routine laboratory tests for SARS-CoV-2 be implemented as businesses attempt to
    return to normal operation in order to avoid raising false alarms of a re-emerging outbreak. False-positive
    laboratory test reports can easily create unnecessary panic resulting in negative impacts on local economies.

    Keywords: Nested RT-PCR; DNA sequencing; cellular components; SARS-CoV-2; false-negative RT-
    qPCR; false-positive RT-qPCR; single nucleotide insertion; 398-base; mutant; parental virus

   1. Introduction

       Accurate diagnosis and isolation of infectious patients without delay are the key steps in reducing the
   spread of emerging highly contagious diseases, like COVID-19. False-negative laboratory test results
   allow infected patients with mild clinical symptoms to spread SARS-CoV-2 among susceptible persons.
   False-positive test results may lead to placement of non-infected persons in the same isolation rooms with
   COVID-19 patients; eventually the non-infected individuals may become true-positive patients.

        The lack of timely appropriate response from the Centers for Disease Control and Prevention (CDC)
   to the need of an accurate laboratory test for SARS-CoV-2 has been reported to be a factor contributing to
   the pandemic of COVID-19 in the United States in 2020 [1]. On February 2, 2020 the CDC was the only

                                                                                                                       69
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3363 Page 20 of 46

            International Journal of Geriatrics and Rehabilitation 2(1):69- 96, July 17, 2020

   place in the country that could perform SARS-CoV-2 tests. But on February 12, the CDC announced that
   the test was providing inconclusive results. By then, the United States had reported 11 COVID-19 cases.

        The CDC designed its own test in March 2020. The Food and Drug Administration (FDA) picked a
   conservative testing strategy, allowing laboratories to use only the CDC test kits distributed under the
   Emergency Use Authorization (EUA) authority. When the CDC test kits failed by generating many false-
   positive results, neither a new strategy nor a new test was available for more than two weeks [1].
   Eventually, the pandemic COVID-19 spread widely and rapidly throughout the country [2].

       After an investigation, the lawyers from Department of Health and Human Services of the U. S.
   government concluded that the faulty CDC test kits were likely contaminated due to “time pressure’’ [3].

        However, independent scientists have reported that at least two sets of the N primers used in the
   CDC test kits were found to give false positive signals even in the absence of cDNA (no template control
   condition) [4], indicating possible faulty designs. Yet from February 4 to July 7, 2020, the FDA issued 104
   individual EUAs for Molecular Diagnostic Tests for SARS-CoV-2 to device manufacturers [5]. These
   commercial devices are almost all based on RT-qPCR using the CDC primers and probes or using
   undisclosed primers and probes which cannot be independently verified.

       One group of scientists in Australia tested a commercial RT-qPCR test kit and found its positive
   predictive value to be only 55.56%. The authors suggested that any positive results derived from one
   commercial test kit should be confirmed using another nucleic acid test or nucleotide sequencing [6].

        Another attempt to mitigate false-positive results generated by commercial RT-qPCR kits was to
   develop more conventional PCR-based protocols, using the primers of the RT-qPCR kits or newly
   developed primers, and apply a multiplex PCR-based protocol that allowed the simultaneous testing of
   primer sets for RdRP, N, E, and S genes all in one reaction [7]. However, the authors offered no means to
   verify the various PCR products. In diagnostic virology, the optimization of multiplex PCRs can pose
   several difficulties, including poor sensitivity or specificity and/or preferential amplification of certain
   specific targets. The presence of more than one primer pair in the multiplex PCR increases the chance of
   obtaining spurious amplification products, primarily because of the formation of primer dimers. These
   nonspecific products may be amplified more efficiently than the desired target, consuming reaction
   components and producing impaired rates of annealing and extension [8].

       False-positive RT-qPCR for SARS-CoV-2 in preoperative screening has caused unnecessary delay of
   urgent otolaryngology surgeries in a university hospital [9].

        When a false-negative RT-qPCR for SARS-CoV-2 is generated, the tendency is to lay blame on faulty
   specimen collection and handling [10]. But the cause may be more complex.

        The RT-qPCR test kits distributed by the CDC, also known as the CDC 2019-Novel Coronavirus
   (2019-nCoV) Real-Time RT-PCR Diagnostic Panel [11], depend on using commercial viral RNA
   purification devices for sample preparation. Nasopharyngeal or oropharyngeal samples should be
   obtained by using a Nylon flocked swab, if available, to enhance the collection and release of sufficient
   human cellular material to be tested.
        However, these commercial viral RNA preparation kits, for example, the QIAamp® Viral RNA Mini
   Kit (Qiagen), are for purification of viral RNA from 180 µL of plasma, serum, cell-free body fluids and
   culture supernatants. Samples collected in viral transport media or saline need to be centrifuged or filtered

                                                                                                               70
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3364 Page 21 of 46

            International Journal of Geriatrics and Rehabilitation 2(1):69- 96, July 17, 2020

   to remove the cellular components for proper viral RNA sample preparation [12]. The Roche DNA and
   Viral NA Small Volume Kit is for purifying nucleic acids from up to 200 µL sample volumes using the
   MagNA Pure 96 Instrument.

        SARS-CoV-2 must grow and replicate in a living cell. The viral particles are primarily located in
   intra-cytosolic vacuoles of the infected cell [13]. The number of SARS-CoV-2 particles per infected cell has
   not been published. But according to the studies on other viruses, such as the human immunodeficiency
   virus (HIV) [14] and the human papillomavirus (HPV) [15], one infected cell in a patient’s specimen may
   contribute several thousands of copy numbers of viral genome equivalents to be tested. Therefore, testing
   the cellular components of a nasopharyngeal swab rinse or bronchoalveolar lavage rather than the cell-
   free supernatant may raise the detection sensitivity of nucleic acid-based tests for molecular diagnosis of
   SARS-CoV-2 infection. An additional advantage of testing the host cells for virus is to assure that a
   positive result is an indication of having detected viral particles capable of causing infection, not merely
   non-infective free viral RNA residues floating in the extracellular fluid.

        Nucleic acid-based diagnostics for infectious diseases are designed to determine the nucleotide
   sequence in a unique segment of the genome of the pathogen. Methodologies available to diagnostic
   laboratories for sequence determination include restriction fragment length polymorphism (RFLP), probe
   hybridization, and direct DNA sequencing.

        The CDC RT-qPCR assay panel uses TaqMan® probes to bind 2 or 3 target DNA sequences if such
   sequences are present in the sample. The probes are labeled at the 5'-end with a fluorescent dye reporter
   molecule 6-carboxyfluorescein (FAM) and with the quencher, Black Hole Quencher 1 (BHQ-1) at the 3'-
   end. The principle of this test relies on the 5´–3´ exonuclease activity of Taq polymerase to cleave and
   degrade the dual-labeled probes which have annealed to the complementary target sequences during
   hybridization. Degradation of the probe releases the fluorophore from it and breaks its proximity to the
   quencher, thus relieving the quenching effect and allowing fluorescence of the fluorophore. It is assumed
   that the intensity of fluorescence detected in the qPCR thermal cycler is directly proportional to the
   fluorophore released and the amount of DNA template present in the PCR. However, even when a probe
   anneals to a partially matching sequence, enzymatic primer extension may take place with release of the
   fluorophore and the quencher thereafter as the probe degrades. Therefore, the fluorescent signals
   accumulated in RT-qPCR are merely a surrogate of the probe sequence, not the true image of the target
   nucleotide sequence of the template which may not exist in the sample being tested.

       In contrast, automated DNA sequencing is considered the gold standard technology for nucleotide
   sequence determination because each fluorescent signal is emitted from a specific fluorescent dye
   coupled to a specific nucleotide molecule, reporting the actual position of the labeled nucleotide in a
   DNA sequence during capillary electrophoresis. The computer-generated sequence electropherogram
   represents a true image of the alignment of the 4 nucleic acid bases in the template.

        According to the guidance of the U.S. Food and Drug Administration (FDA) on molecular diagnosis
   of viral infection caused by human papillomavirus (HPV), if the performance of a newly introduced
   molecular diagnostic device deviates from an FDA-approved device on the market, a conventional PCR
   detection followed by Sanger sequencing on both strands of the PCR amplicon (bi-directional sequencing)
   which contains a minimum of 100 contiguous bases is acceptable as valid diagnostics for HPV infection
   provided the sequence matches the reference or consensus sequence, e.g. with an Expected Value (E-
   Value) <10-30 for the specific HPV DNA target based on a BLAST search of the GenBank database [16]. It



                                                                                                            71
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3365 Page 22 of 46

            International Journal of Geriatrics and Rehabilitation 2(1):69- 96, July 17, 2020

   implies that nucleotide sequencing of a PCR amplicon of certain size with supportive GenBank BLAST
   search results is a de facto gold standard.

        The DNA probes used in the CDC RT-qPCR test kits for SARS-CoV-2 assay are about 25 bases long.
   This design of RT-qPCR with multiple short probes does not meet the FDA requirement for nucleic acid-
   based molecular diagnostics for viral disease infections. In molecular diagnostics for infectious diseases
   when complex human specimens are tested, the significance of detecting 4 short sequences each of 25
   bases long by hybridization does not equate to that of a DNA sequence composed of 100 contiguous
   bases that matches a signature sequence of the genome of the pathogen. Unconnected short DNA
   fragments may come from different sources in a complex human specimen.

        The crucial step in most nucleic acid-based assays is to amplify the target DNA or cDNA in a
   complex clinical sample. PCR amplification always faces problems caused by inhibitors carried over from
   the clinical sample. Real-time PCR or qPCR is no exception. No commercial viral RNA extraction kits can
   remove all PCR inhibitors from the human respiratory tract specimens. For example, the QIAamp Viral
   RNA Mini Kit is not designed to separate viral RNA from cellular DNA [12]. The CDC test panel [11] also
   requires demonstration of human DNA in the test samples. Non-target nucleic acid molecules and other
   PCR inhibitors are usually co-extracted and co-purified along with SARS-CoV-2 RNA [17]. Inhibition of
   PCR by host DNA is a well-recognized problem in molecular diagnosis of bacterial infections [18]. These
   PCR-inhibitory molecules may come from the host cells, and from other viruses, bacteria and fungi
   normally residing in the human respiratory tract. The nature and quantity of these nucleic acids and
   inhibitors in the respiratory tract vary from one person to another, and are totally unpredictable. Non-
   template nucleic acids can affect PCR amplification efficiency, the fluorescent signal growth curve and
   the cycle threshold (Ct) value in qPCR assays [19].

        This paper introduces a protocol developed for conventional nested PCR amplification followed by
   sequencing of a 398-base cDNA amplicon of the nucleocapsid (N) protein gene to be used as a method for
   the detection of SARS-CoV-2 RNA, using cellular components of the specimens as the test material to
   raise the sensitivity of detection. The inhibitors carried over from the test material are greatly diluted in a
   nested PCR setting. Routine sequencing of the unique 398-bp nested PCR amplicon guarantees no-false
   positive test results. DNA sequencing of the PCR amplicon of the genomic nucleic acid of the pathogen is
   a well-established molecular test for detection of infectious agents which are difficult to culture [20].

   2. Results
   2.1. Single target sequencing for molecular diagnosis of SARS-CoV-2
            An in-depth study of the region of the SARS-CoV-2 nucleocapsid (N) gene which the CDC
   selected to design its N1, N2 and N3 probes revealed that there is a highly conserved ~400-base segment
   of sequence with 5 single nucleotide polymorphisms between the N2 and N3 probes. Selection of a 398-
   base segment from this region for PCR detection and to prepare the template for DNA sequencing would
   be able to satisfy the FDA requirement for molecular diagnosis of viral infection [16]. The positional
   relationship between this 398-base sequence and those of the N1, N2 and N3 probes is illustrated in
   Figure 1.




                                                                                                               72
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3366 Page 23 of 46

             International Journal of Geriatrics and Rehabilitation 2(1):69- 96, July 17, 2020

   Figure 1 A segment of the N gene sequence of SARS-CoV-2 retrieved from the GenBank database, sequence ID#
   LC528233, highlighted to show the sequences and positions of the 3 probes N1, N2 and N3 (in red) with their
   respective flanking primers (highlighted in yellow) and a 398-base segment (in bold and underlined; position: 28728-
   29125) with 5 single nucleotide polymorphisms (SNPs) highlighted in green. The sequence of the N gene targeted for
   SARS-CoV-2 RT-qPCR detection in China [21] is shaded in gray




        The 398-base prototype sequence underlined is identical to the corresponding sequence in the N
   gene of the strain first isolated in Wuhan in December 2019 ─ GenBank Sequence ID: NC_045512.2. This
   version of sequence is present in most strains of SARS-CoV-2 subsequently isolated worldwide.
   However, strains with the 5 single nucleotide polymorphisms (highlighted in green) were first isolated in
   the United States. The dates and locations of the first sample collection for these 5 strains are summarized
   as follows, based on information retrieved from the GenBank database.
        28800 A-to-T. Nasopharyngeal swab, CA, USA, 01-23-2020. Sequence ID: MN994467
        28829 C-to-A. Nasal swab, NY, USA, 03-17-2020. Sequence ID: MT370913
        28862 C-to-T. Oropharyngeal swab, MA, USA, 01-29-2020. Sequence ID: MT039888
        28886 G-to-A. Nasopharyngeal swab, CA, USA, 02-06-2020. Sequence ID: MT106052
        29103 C-to-T. Sputum of patient, TX, USA, 02-11-2020. Sequence ID: MT106054

       Based on information retrieved from the GenBank database, this 398-base N gene nucleic acid
   sequence is specific for SARS-CoV-2. Except in the receptor-binding domain (RBD) where there is a 97.4%
   amino acid similarity between Guangdong pangolin coronaviruses and SARS-CoV-2, bat coronavirus
   RaTG13 is most closely related to SARS-CoV-2 in the remainder of the viral genome [22]. As illustrated
   below, alignment of the 398-base nucleic acid segment of the N gene of bat coronavirus RaTG13 (GenBank:
   MN996532, in red) against that of SARS-CoV-2 (in black) shows a 96.0% (1-16/398) similarity (the 16
   nucleotide dissimilarities are highlighted green).

   CAATCCTGCTAACAATGCTGCAATCGTGCTACAACTTCCTCAAGGAACAACATTGCCAAAAGGCTTCTACGCAGAAGGGAGCAGAG
   CAATCCTGCTAACAATGCTGCAATCGTGCTACAACTTCCTCAAGGAACAACATTGCCAAAAGGCTTCTACGCAGAAGGGAGCAGAG
   GTGGCAGTCAAGCTTCTTCTCGCTCTTCATCACGTAGTCGCAACAGTTCAAGAAACTCAACTCCAGGCAGCAGTAGGGGAACTTCC
   GCGGCAGTCAAGCCTCTTCTCGTTCCTCATCACGTAGTCGCAACAGTTCAAGAAATTCAACTCCAGGCAGCAGTAGGGGAACTTCT
   CCTGCTAGGATGGCTGGCAATGGCAGTGATGCTGCTCTTGCTTTGCTGCTGCTTGACAGATTGAACCAGCTTGAGAGCAAAATGTC
   CCTGCTAGAATGGCTGGCAATGGCGGTGATGCTGCTCTTGCTTTGCTGCTGCTTGACAGATTGAACCAGCTTGAGAGCAAAATGTC
   TGGTAAAGGCCAACAACAACAGAGCCAAACTGTCACTAAGAAATCTGCTGCAGAGGCTTCTAAGAAACCTCGGCAAAAACGTACTG
   TGGTAAAGGCCAACAACAACAAGGCCAAACTGTCACTAAGAAATCTGCTGCTGAGGCTTCTAAGAAGCCTCGGCAAAAACGTACTG
   CCACCAAACAATACAATGTAACACAAGCTTTTGGCAGACGTGGTCCAGAACAAA
   CCACTAAAGCATACAATGTAACACAAGCTTTCGGCAGACGTGGTCCAGAACAAA



                                                                                                                    73
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3367 Page 24 of 46

             International Journal of Geriatrics and Rehabilitation 2(1):69- 96, July 17, 2020

           The pair of PCR primers (underlined) defining this 398-base segment of amplicon are highly
   conserved among all known strains of SARS-CoV-2 and have not undergone mutations, based on search
   of the GenBank database. A single base mutation within a 21-base primer usually does not affect the result
   of heminested PCR unless the mutation occurs at the position binding the 3’ terminus of the primer.

            SARS-CoV-1 gene (GenBank: AY274119.3) is not amplified by the primary PCR primer pair used
   in this protocol and there is < 90% similarity between the 398-base N gene sequence of the SARS-CoV-1
   genome and that of the SARS-CoV-2 genome. Molecular misdiagnosis of SARS-CoV-2 based on nucleotide
   sequencing of this segment of the N gene is extremely unlikely.


   2.2. Nested RT-PCR of cell lysates is needed to raise sensitivity for SARS-CoV-2 detection

            In PCR research, a theoretically 100% efficient exponential amplification of the target DNA
   during repeated thermal cycling cannot be achieved even under strictly controlled experimental
   conditions. In the hands of most researchers, a properly designed PCR in the absence of any identifiable
   interfering substances in the sample matrix may amplify target DNA with a 90% efficiency [23, 24]. In
   molecular diagnosis of infectious diseases, there is always a possibility of false-negative results even
   when target DNA molecules are plentiful in the patient samples. After DNA purification steps are used
   before PCR, a 14% false-negative rate has been observed for hepatitis B virus detection, most probably
   due to incomplete removal of PCR inhibitors [25].

        A high template/non-template nucleic acid ratio is one of the determinant factors in successful real-
   time PCR assays [19]. For example, persistent human papillomavirus (HPV) infection is the key factor in
   cervical carcinogenesis. During the long course of cancerous development, the viral load decreases from
   several thousand viral copies to about double digit per infected cell [15]. Virologic DNA real-time PCR
   assay is reported to be effective in identifying cervicovaginal cytology samples containing low-grade
   lesions with koilocytes which can have thousands of copies of human papillomavirus (HPV) per cell with
   a sensitivity rate of 95.5%. But the same real-time PCR test kit was only 58.26% effective in detecting high-
   grade CIN 3 lesions in which the viral load can be as low as 10 copies per cell [15, 26]. Non-template
   nucleic acids are potent PCR inhibitors which can greatly raise the Ct values of a qPCR assay when a non-
   template/template ratio is high in the reaction mixture.
       False-negative test results for SARS-CoV-2 are expected in any PCR assays, including RT-qPCR
   when the viral load is low in the sample being tested. In testing low viral load samples, the laboratories
   must use highly sensitive assays to increase the detection sensitivity without causing false positives.
        All diagnostic PCR assays depend on fluorescence intensity for evaluation. In the CDC RT-qPCR
   Assay Panel, the intensity of fluorescence emitted by a dye is measured by fluorometer, an instrument. In
   conventional PCR, the intensity of fluorescence emitted by a DNA/ethidium bromide complex is
   observed and evaluated with human eyes. A fluorometer used in qPCR is more sensitive than human
   eyes in measuring fluorescent signals, but it does not measure fluorescence emitted from a DNA
   complex. There are no products generated by the CDC RT-qPCR assays for further analysis whereas an
   amplicon of conventional PCR is composed of a mass of DNA molecules. The heminested PCR amplicon
   can be used as the template for DNA sequencing validation. Therefore, conventional PCR followed by
   DNA sequencing is the more appropriate testing platform for SARS-CoV-2 if a reliable test result is
   desired for patient management.




                                                                                                                74
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3368 Page 25 of 46

            International Journal of Geriatrics and Rehabilitation 2(1):69- 96, July 17, 2020

        Nested, or two-round PCR, is a proven technique to mitigate the low sensitivity of conventional PCR
   in molecular diagnosis of infectious diseases, such as HPV infections [27] and borrelial spirochetemia [28].
   This technique can be used for SARS-CoV-2 tests to increase detection sensitivity, as shown in Figure 2.
        The left panel of Figure 2 is an image of agarose gel electrophoresis of the products of primary RT-
   PCR (upper half) and heminested PCR (lower half) showing that heminested PCR increased the
   sensitivity of one-round RT-PCR by ~1,000 fold in detecting a 398-base N gene segment of synthetic
   SARS-CoV-2 RNA. The number of copies of synthetic viral RNA added to each 25 µL primary RT-PCR
   mixture was calculated based on the analysis data supplied by BEI Resources, NIAD, NIH, Cat. No. NR-
   52358. As demonstrated, a single copy of viral RNA was detected with a robust amplicon band observed
   in lane 6 and lane 7 (lower half). In contrast, it needed 100-1,000 copies of viral RNA to generate a weak
   band in primary PCR, barely visible in lane 4 and lane 3 (upper half). The primary and heminested PCR
   primers and the PCR conditions are detailed in the Methods section.

        The right panel of Figure 2 is an image of agarose gel electrophoresis showing two (2) positive
   heminested PCR products in lanes 9 and 10. There are no visible primary PCR products in any lanes.
   These 10 “negative” samples, each consisting of 0.5-1 mL of fluid (See Materials and Methods), were
   prepared and used as reference material by the Connecticut State Department of Public Health,
   Microbiology Laboratory Division on April 30, 2020 to assist local laboratories for developing their
   nucleic acid-based tests for SARS-CoV-2 under the CLIA program. Although these 10 samples were
   classified as negative by RT-qPCR, no Ct values were given. The cell lysates were extracted by
   phenol/chloroform and the RNAs were precipitated in ethanol as the test material (See Methods)



         Figure 2 Agarose gel electrophoresis: Heminested PCR raises the sensitivity for detection of a 398-
         bp N gene segment in synthetic SARS-CoV-2 RNA (Left) and of viral RNA extracted from infected
         human cells in respiratory tract specimens (Right: Amplicons of cDNA of viral RNA detected in
         lanes 9 and 10 from reference samples #1-10 classified as negative by RT-qPCR assays )




                                                                                                            75
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3369 Page 26 of 46

            International Journal of Geriatrics and Rehabilitation 2(1):69- 96, July 17, 2020

         The laboratory data presented in Figure 2 show that two-round PCR is needed for the detection of
   amplicons when this technology is used for molecular identification of SARS-CoV-2 in respiratory tract
   samples. The material to be tested should include cellular components of the specimen for maximizing
   the sensitivity of detection.
   2.3. False positives of RT-qPCR assay for SARS-CoV-2

      PCR, including qPCR, is known to generate both false-negative and false-positive results when this
   DNA replication tool is used for the diagnosis of infectious diseases.

        In an international external quality assessment proficiency testing program for MERS-CoV, a
   Coronavirus, laboratories using RT-qPCR assay on simulated samples with viral load equivalent to throat
   swab MERS-CoV RNA concentrations generated an 84.6% detection sensitivity and 8.1% false-positive
   results [29]. False-negative and false-positive rates are usually much higher in routine testing than those
   observed in regulatory proficiency test programs.
        It is not unexpected to find false-positive results generated by RT-qPCR when this tool is used to test
   for SARS-CoV-2.

        On April 30, 2020, in addition to the 10 negative samples referenced above the Connecticut State
   Department of Public Health, Microbiology Laboratory Division also prepared 10 reference samples,
   which were diagnosed as positive for SARS-CoV-2 by the CDC RT-qPCR assays, in support of the local
   laboratories to develop their tests for the virus.
       According to the documents accompanying these 10 positive samples, they all generated an N1 Ct
   value between 16 and 29.78 and an N2 Ct value between 15.05 and 29.4 except one with an N2 Ct 67.86.
   The R. P. (RNase P gene) Ct values for these 10 samples ranged from 3.31 to 25.13. Based on these Ct
   values, all samples were interpreted as confirmed positive and used as standard reference material for
   developing SARS-CoV-2 assays. However, only 7 of these 10 samples were found to be positive by nested
   PCR amplification (Figure 3).




                                                                                                            76
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3370 Page 27 of 46

            International Journal of Geriatrics and Rehabilitation 2(1):69- 96, July 17, 2020

       Figure 3 Agarose gel electrophoresis showing that only 7 of the 10 samples classified as positive for
       SARS-CoV-2 by RT-qPCR could be confirmed by conventional nested PCR followed by DNA
       sequencing of a 398-bp cDNA amplicon of the N gene




            As demonstrated in Figure 3, primary PCR products after amplification of 30 thermal cycles were
   only visualized on 2 of 7 validated positive samples (lanes 18 and 20). Five of the 7 positives (5/7) needed
   nested PCR for detection. All seven positive nested PCR products were proven to consist of a 398-base
   segment of SARS-CoV-2 N gene by DNA sequencing. Six (6/7) were of the protype (See Section 2.4.
   Figures 4 and 5). Sample #13 belongs to a newly discovered mutant first isolated from a human specimen
   collected in the State of New York on March 17, 2020 (See Section 2.4. Figures 6 and 7).
   2.4. Routine sequencing for PCR product validation and single nucleotide polymorphisms

        For emerging serious virus infectious diseases, such as Ebola, the European CDC’s laboratory criteria
   of case definition are 1) Detection of virus nucleic acid in a clinical specimen and confirmation by
   sequencing or a second assay on different genomic targets; or 2) Isolation of Ebola virus from a clinical
   specimen [30].
        A recent “Report from the American Society for Microbiology COVID-19 International Summit” on
   the Value of Diagnostic Testing for SARS–CoV-2/COVID-19 pointed out that one of the new challenges in
   the current molecular diagnostics is to optimize the current multiple targets to a single target [31].
        By following these recommendations and the FDA’s guidance for molecular diagnosis of another
   viral infection [16], routine bi-directional sequencing of a >100-bp PCR amplicon of the viral genome was
   designed as the proper molecular testing platform for SARS–CoV-2. Examples are presented by analysis
   of the computer-generated 398-base N gene sequences on the reference samples supplied by the
   Connecticut State Department of Public Health Microbiology Laboratory Division as follows.


                                                                                                            77
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3371 Page 28 of 46

           International Journal of Geriatrics and Rehabilitation 2(1):69- 96, July 17, 2020

      Figure 4 Electropherogram showing DNA sequence of the nested PCR amplicon visualized in Lane
      20 of Figure 3. Forward Co4 PCR primer was the sequencing primer. Note: the base C in position 14 is
      underlined




                                                                                                       78
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3372 Page 29 of 46

            International Journal of Geriatrics and Rehabilitation 2(1):69- 96, July 17, 2020

       Figure 5 Electropherogram showing DNA sequence of the nested PCR amplicon visualized in Lane
       20 of Figure 3. Reverse Co3 PCR primer was the sequencing primer. Note: the base G in position 191
       is underlined




          Connecting the two sequences illustrated in Figures 4 and 5 after all the complementary bases
   were converted to those for a 5′–3′ reading resulted in a composite sequence fully matching a 398-base
   sequence illustrated in Figure 1, position 28728-29125 which is generally accepted as the protype
   sequence for SARS-CoV-2.




                                                                                                            79
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3373 Page 30 of 46

           International Journal of Geriatrics and Rehabilitation 2(1):69- 96, July 17, 2020

      Figure 6 Electropherogram showing DNA sequence of the nested PCR amplicon visualized in Lane
      13 of Figure 3. Forward Co4 PCR primer was the sequencing primer. Note: the base A in position 14
      is underlined




                                                                                                      80
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3374 Page 31 of 46

            International Journal of Geriatrics and Rehabilitation 2(1):69- 96, July 17, 2020

       Figure 7 Electropherogram showing DNA sequence of the nested PCR amplicon visualized in Lane
       13 of Figure 3. Reverse Co3 PCR primer was the sequencing primer. Note: the base T in position 191
       is underlined




        Connecting the two sequences illustrated in Figures 6 and 7 after all the complementary bases were
   converted to those for a 5′–3′ reading resulted in a composite sequence fully matching a 398-base
   sequence illustrated in Figure 1, position 28728-29125 except for a single base mutation of C-to-A in
   position 28829, as annotated in GenBank Sequence ID: MT370913.




                                                                                                         81
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3375 Page 32 of 46

            International Journal of Geriatrics and Rehabilitation 2(1):69- 96, July 17, 2020

       Figure 8 Electropherogram showing two superimposed SARS-CoV-2 N gene sequences in the nested
       PCR amplicon visualized in Lane 10 of Figure 2, right panel. Forward Co4 PCR primer was the
       sequencing primer. One sequence was from a novel mutant with a single nucleotide A insertion at
       position 250, and the other was from a wildtype parental virus




      AGCCTCGGCAAAAACGTACTGCCACTAAAGCATACAATGTAACACAAGCTTTCGGCAGACGTGGTCCAGAACAA
      AGCCTCGGCAAAAAACGTACTGCCACTAAAGCATACAATGTAACACAAGCTTTCGGCAGACGTGGTCCAGAACAAA

        The computer-generated electropherogram illustrated in Figure 8 shows one protype N gene sequence
   of SARS-CoV-2 from position 1 to position 249. But there was a single nucleotide A insertion at position
   250 in the second N gene, creating a mutant while the wildtype parental virus was infecting the human
   host. The chance for one patient being infected by two SARS-CoV-2 strains from the very beginning is
   extremely low. A virus mutant with a nucleotide A insertion in this segment of the N gene has not been
   reported in the literature nor deposited into the GenBank. In Figure 8, the extra nucleotide in the mutant
   gene caused a frameshift in DNA sequencing after the nucleotide A insertion. The two components of each
   double peak in different colors are aligned against each other in sequence and presented immediately
   below the electropherogram. The inserted base A is underlined.

        This sequencing pattern showing an “A” insertion in one of the two templates at position 250 was
   reproduced for 3 times to rule out possible sequencing artifacts. Sequencing from the opposing direction
   on this amplicon composed of two homeologous DNA templates failed to generate a readable sequence
   due to insertion of the “A” nucleotide into the mutant gene too close to the site of the reverse Co3
   sequencing primer.

       In summary, the results of re-testing the cellular components of 20 reference samples of
   nasopharyngeal and oropharyngeal swab rinses by heminested RT-PCR amplification followed by

                                                                                                          82
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3376 Page 33 of 46

            International Journal of Geriatrics and Rehabilitation 2(1):69- 96, July 17, 2020


   nucleotide sequencing showed that SARS-CoV-2 was not found in 3 of the 10 (3/10) reference samples
   classified as positive by RT-qPCR, and that 2 of the 10 (2/10) reference samples classified as negative by RT-
   qPCR in fact contained SARS-CoV-2.

        Among the 9 positive samples, one isolate showed a C-to-A single nucleotide mutation in the 398-
   base segment of the N gene targeted for amplification. According to information retrieved from the
   GenBank database, this mutation was discovered first in a specimen collected in New York State on
   March 17, 2020. And only 5 cases with this mutation were reported to the GenBank as of May 13, 2020.

        In addition, one of the two positive isolates from the 10 RT-qPCR-negative samples in fact contained
   two viral genomes, one from a mutant with a single nucleotide insertion in the N gene which was not
   found in the GenBank database, and one from a wildtype parental virus. Co-infection of one patient by
   two strains of SARS-CoV-2, a mutant and the wildtype parental virus, has not been reported and may
   pose a challenging problem in molecular diagnosis of SARS-CoV-2


    2.5. Unintended primer extension in RT-qPCR
        The CDC 2019-Novel Coronavirus (2019-nCoV) Real-Time RT-PCR Diagnostic Panel [11] advises to
   use cell-free samples prepared by the QIAamp Viral RNA Mini Kit as the material to be tested. But it also
   requires proof of human genomic nucleic acids in the same samples for a valid negative SARS-Cov-2
   RNA result. As proof of the presence of sufficient human cell nucleic acids in the material being tested,
   the CDC protocol sets a cycle threshold (Ct) value within 40.00 cycles (< 40.00 Ct) in the human RNase P
   gene RT-qPCR channel for positive cut-off.
       The sequences of the primers and probe for the RNase P gene RT-qPCR as an Internal Process
   Control (IPC) are given as follows [32] (color-highlighted for discussion convenience).




        These primers and probe were designed to amplify a 65-base segment of Homo sapiens ribonuclease
   P/MRP subunit p30 (RPP30). Sequence ID: NM_001104546. The relevant sequence in this segment of the
   gene is retrieved from the GenBank database and pasted below with primer-matching colors to indicate
   the positions of the CDC-recommended primers and the probe which is typed in red in reverse
   complement (Figure 9).
       Figure 9 Segment of DNA sequence retrieved from the GenBank database (NM_001104546) showing
       the color-highlighted positions of primers and probe used in the CDC RT-qPCR assay kit and the
       sequence of the 160-bp (underlined) amplicon used as the template to generate the sequence
       illustrated in Figure 10




       It was assumed that a 65-base segment of the RPP30 gene defined by the two primers would be
   amplified as shown in Figure 9 in the RT-qPCR testing platform. However, it has never been

                                                                                                              83
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3377 Page 34 of 46

            International Journal of Geriatrics and Rehabilitation 2(1):69- 96, July 17, 2020


   demonstrated that this sequence has actually been amplified in real practice because the inter-primer
   sequence is too short for the currently used sequencing technologies. To prove that this 65-base sequence
   is actually present in the clinical sample, a longer amplicon (160-base, underlined in Figure 9) is needed to
   be used as the sequencing template to generate a sequence illustrated in Figure 10.


       Figure 10 Electropherogram of a 65-base sequence (underlined) presumed to be generated during
       RT-qPCR using the CDC SARS-CoV-2 test kit, but it has never been shown in real practice




         There is a single copy of RPP30 DNA sequence located at 10q23.31 locus on chromosome 10 in each
   haploid human genome and there are two copies in a diploid human cell [33]. RPP30 has been used as a
   reference for the autosomal chromosomes in research when there is abundant human chromosomal
   material in the sample [33, 34]. However, in cell-free fluids derived from respiratory tract specimens there
   are no intact human cells in the sample being tested. RPP30 gene is detected in the viral RNA extracts
   only when some broken human cell nuclear parts have not been completely removed from the cell-free
   samples. In the absence of a preferred template, the PCR primers may anneal to a non-target DNA with
   partially matching sequence and initiate an unintended primer extension or PCR. Such an example is
   illustrated in Figure 11.

       Figure 11. Sequencing electropherogram showing PCR amplification of an unintended DNA segment
       by the CDC RNase P Reverse Primer (underlined)




        The sequence illustrated in Figure 11 was generated during an attempt of using the CDC RNase P
   primers to induce a 65-bp PCR amplicon for further analysis as an internal control which can be validated
   by DNA sequencing. In this electropherogram, the binding site for the CDC RNase P reverse primer is
   underlined. Submission of this sequence to GenBank for BLAST algorithmic analysis led to a return
   illustrated in Figure 12 (yellow and green added by author).




                                                                                                             84
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3378 Page 35 of 46

            International Journal of Geriatrics and Rehabilitation 2(1):69- 96, July 17, 2020




       Figure 12 In the absence of a fully matching template, the primers designed for the CDC RT-qPCR
       assay kit may anneal to partially matching DNA and initiate an unintended PCR




         As shown in Figure 11, PCR amplification as often applied in clinical diagnostics is not absolutely
   specific. There are always some irrelevant products, visible or invisible, generated as a result of
   enzymatic DNA replications in addition to those represented in the main sequence. The main sequence in
   this electropherogram shows that the CDC RNase P reverse primer found and annealed to a segment of
   DNA which shares 16 (highlighted in green, Figure 12) of its 20 bases in sequence to initiate an
   unintended PCR (compare the green-highlighted sequence in Figure 12 with the primer sequence
   underlined in Figure 11). The sequence highlighted in yellow is totally different from that of the probe
   (Figure 9).

        The findings described in this section suggest that non-specific hybridization or annealing between
   non-target DNA and the primer or probe used in the CDC RT-qPCR test kits for SARS-CoV-2 may have
   contributed to the causes for false-positive results especially when the Ct cut-off value has been set as
   high as 40.0 [11].

        Other investigators also reported that the CDC N2 and N3 primer sets can amplify irrelevant nucleic
   acids in RT-qPCR and in conventional PCR [4].

        In an FDA publication titled “Real-Time Fluorescent RT-PCR Kit for Detecting SARS-CoV-2”, the
   Instructions for Use repeatedly emphasize that the Ct values for positive result on all controls and
   samples should be no higher than 37 [35]. Setting a 40.00 Ct value as the cut-off point for the presence of
   RNase P gene or for the presence of SARS-CoV-2 N gene in the sample being tested deviates from
   common practice and from the FDA guidance. Accepting a questionable Ct value as evidence for the
   presence of RNase P gene in the sample being tested may have allowed many invalid test results to be
   reported as negatives.

   2.6. Human BRCA1 gene as internal extraction control

       Since the segment of RNase P gene selected for the CDC RT-qPCR test panel was not always PCR-
   amplifiable for validation by conventional PCR followed by sequencing, a segment of human BRCA1
   gene was selected as the internal cellular extraction control.




                                                                                                             85
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3379 Page 36 of 46

            International Journal of Geriatrics and Rehabilitation 2(1):69- 96, July 17, 2020


           A pair of AG1 and R2 PCR primers (see Materials and Methods section) was designed to initiate a
   409-bp BRCA1 gene primary PCR. The primary PCR product was re-amplified by a pair of AG2/R2
   heminested PCR primers to generate a 323-bp amplicon which can be used as the template for sequencing
   validation. Demonstration of a segment of BRCA1 gene amplicon was accepted as reliable physical
   evidence to confirm that sufficient human nucleic acids had been extracted into the sample being tested in
   the SARS-CoV-2 negative cases. While the RNase P gene in the 20 reference samples supplied by the
   Connecticut State Department of Public Health Microbiology Laboratory Division could not be detected,
   the BRCA 1 gene was demonstrated in all these samples as shown in Figures 13 and 14.


         Figure 13 Image of agarose gel electrophoresis showing a 323-bp heminested PCR amplicon
         of human BRCA1 gene in all 20 reference samples tested. Lane 11=water negative control.
         Lane 12= known human cell extract positive control




                                                                                                          86
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3380 Page 37 of 46

            International Journal of Geriatrics and Rehabilitation 2(1):69- 96, July 17, 2020

         Figure 14 Sample of electropherograms confirming a segment of human BRCA1 gene sequence of
         the nested PCR amplicons shown in lower half of Figure 13. The 21 bases in the end are the binding
         site for R2 primer (5’-GTATGTAAGGTCAATTCTGTTC-3′)




   3. Discussion
        This article has demonstrated that for molecular diagnosis, testing the cellular components for SARS-
   CoV-2 rather than cell-free fluids only on respiratory tract specimens by conventional nested PCR and
   using the traditional phenol/chloroform method for RNA sample preparation can reduce the number of
   false-negatives. Using nucleotide sequencing to validate every positive PCR amplicon practically
   eliminates all false-positive results. For timely accurate molecular diagnosis and characterization of
   infectious agents, concerned scientists have been urging to bring microbial sequencing to the hospital
   laboratories to improve individual and population health [36, 37].

        Nested PCR is a simple method to increase the detection sensitivity of the conventional PCR
   technology. Cross contamination which is often used as a reason to object using nested PCR in diagnostic
   laboratories can be mitigated by elimination of transferring PCR products by micropipettes and proper
   training of the testing staff. Cross contamination is a function of the laboratory performing PCR, not an
   inherent part of the nested PCR technology [28].

        RT-qPCR tests are known to generate both false-negative and false-positive results [4, 6, 7, 9]. Highly
   sensitive and accurate laboratory tests for SARS-CoV-2 are needed for certain populations, especially for
   the people of advanced age living in long-term care facilities and their care takers. Patients with false-
   negative test results may transmit the virus to family, friends, or care-givers. Uninfected residents in long-
   term care facilities with false-positive results may be isolated in rooms with Covid-19 patients, which puts
   them at risk of becoming true positives. Convalescent hospitalized patients must be tested by an extremely
   sensitive, no false-positive nucleic acid test prior to being discharged into the communities.

        Long-term care facilities with exceptionally high COVID-19 death tolls among their residents may
   consider re-testing the residues of the respiratory tract samples of the deceased collected and tested prior
   to their death. If false-negative and false-positive test results were found, the false test results might have
   contributed to spreading of SARS-CoV-2 in the institution. Then corrective measures can be made in the
   infection control practices to lower the rate of cross infection among the residents.

                                                                                                               87
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3381 Page 38 of 46

            International Journal of Geriatrics and Rehabilitation 2(1):69- 96, July 17, 2020



       Highly sensitive, no-false positive SARS-CoV-2 tests are needed in hospitals with head-and-neck
   surgical department to screen patients before admission for protection of the medical staff involved [9].

         Extremely accurate SARS-CoV-2 laboratory tests are especially important as businesses attempt to
   return to normal operation in order to avoid raising false alarms of a re-emerging outbreak. False-positive
   test reports can easily create unnecessary panic resulting in negative impacts on local economies.

        The current SARS-CoV-2 nucleic acid test platforms overly depend on the supply of commercial RNA
   extraction devices, such as the QIAamp viral RNA preparation kits. However, better options are readily
   available. For example, the abilities of QIAamp blood kit (Qiagen, Inc., Hilden, Germany) and another
   commercial kit to extract the hepatitis B virus (HBV) DNA template from serum for amplification by PCR
   were evaluated and compared with that of the standard phenol-chloroform method. Differences in the
   sensitivities of the three methods were revealed by nested PCR of HBV DNA extracted from serially diluted
   hepatitis B e antigen (HBeAg)-positive (high-titer) serum. Phenol-chloroform was found to be a 106 times
   more sensitive extraction method than the QIAamp blood kit; and nested PCR was found to be 106 times
   more sensitive than one-round PCR in detection of HBV DNA in serum samples [25]. In nested PCR, the
   PCR inhibitors carried over from the sample into the primary PCR are further diluted by about 100-fold.
   The value of nested PCR followed by DNA sequencing for detection of SARS-CoV-2 was previously
   reported by Nao and colleagues [38].

        As demonstrated in the Results section of this article, using the standard phenol-chloroform method
   to prepare viral RNA from cell lysates and nested RT-PCR amplification followed by DNA sequencing for
   SARS-CoV-2 detection, 2 false negatives and 3 false positives were found in 20 reference samples which
   had been tested by the CDC RT-qPCR kits.

         In addition, one of the seven (1/7) RT-qPCR positive samples was found unexpectedly to contain an
   isolate which belongs to a strain of SARS-CoV-2 with single C-to-A mutation in the 398-bp N gene segment
   targeted for amplification. This newly discovered strain was first recognized in a specimen collected in the
   State of New York on March 17, 2020, and then found in specimens collected in the District of Columbia
   and Connecticut in the next two weeks, according to information retrieved from the GenBank database. It
   is not known how many of the Covid-19 patients were caused by this locally developed “mutant” in the
   tri-state area of New York, Connecticut and New Jersey.

        Another surprise in testing the 20 reference samples prepared by the Connecticut State Department of
   Public Health Microbiology Laboratory Division was the finding of a SARS-CoV-2 mutant with a novel
   single nucleotide A insertion within the 398-base DNA segment sequenced. This novel mutant and the
   wildtype parental virus apparently co-infected the host cells collected for testing and their N genes were
   co-amplified in the nested PCR process. This novel viral mutant was present in a person with a false-
   negative test result and was capable of infecting the host cells as the parental virus. It is not known if such
   a mutant can be transmitted to another individual to cause a new infection as the wildtype parental virus
   can.

       As of early May 2020, there were at least 198 recurrent mutations identified among global isolates of
   SARS-CoV-2 [39]. For patient management, it is neither practical nor necessary to routinely check all these
   known mutations in the genome of every isolate for diagnostic purpose.




                                                                                                               88
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3382 Page 39 of 46

             International Journal of Geriatrics and Rehabilitation 2(1):69- 96, July 17, 2020

        However, it is feasible to routinely perform a bi-directional DNA sequencing of a 398-bp PCR
   amplicon of the N gene on every positive sample to categorize each isolate into one of the 6 SARS-CoV-2
   clades which are known to circulate in the United States to track real-time movement of these viral strains
   in order to facilitate studies of their possible relevancy to transmissibility and pathogenicity.

         The major limitation of this method is that the nested PCR and nucleotide sequencing technologies
   cannot be readily automated. The test takes 24 to 48 hours to generate a result because the procedures of
   cell digestion, two PCR amplifications and DNA sequencing take more than 10 hours of instrument time
   to complete. As for all PCR-based nucleic acid detection methods, unexpected mutation of the N gene in
   the SARS-CoV-2 genome affecting the binding site for the 3’ terminus of any of the PCR primers may cause
   false-negative results. If a patient does not have SARS-CoV-2 infected cells in the upper respiratory tract,
   or the specimen does not contain any virus-infected cells, this method may generate false-negative test
   results.

   4. Materials and Methods

   4.1. Test materials
        The specimens used for this study were 10 negative and 10 positive reference samples which were
   specially prepared by the Connecticut State Department of Public Health, Microbiology Laboratory
   Division, on April 30, 2020 and packaged in a Styrofoam box containing dry ice to be used in support of
   the local diagnostic laboratories in the State of Connecticut to develop their laboratory tests for detecting
   SARS-CoV-2 virus in respiratory tract specimens. All samples were in 0.5-1 mL of saline as the media in
   plastic vials with screw caps and processed on the same day in Milford Molecular Diagnostics Laboratory,
   in Milford, Connecticut.

        According to the Connecticut State Department of Public Health, Microbiology Laboratory Division,
   these samples were all clinical specimens, namely nasopharyngeal or oropharyngeal swabs placed in saline,
   that were received at the Connecticut State Department of Public Health, Microbiology Laboratory Division
   for the purpose of testing for SARS-CoV-2. No culture, spiking/or diluents were added or performed on
   these specimens. These 20 samples were previously tested by the CDC 2019-Novel Coronavirus (2019-
   nCoV) Real-Time RT-PCR Diagnostic Panel as negative for SARS-CoV-2 or positive for SARS-CoV-2, and
   were used as reference samples for evaluation of other laboratory-developed assays for SARS-CoV-2 in
   nasopharyngeal and oropharyngeal swab specimens.

   4.2. RNA extraction

        The entire content of each sample was transferred to a graduated 1.5 mL microcentrifuge tube and
   centrifuged at ~16,000× g for 5 min to pellet all cells and cellular debris. The supernatant was discarded
   except the last 0.2 mL which was left in the test tube with the pellet.

        To each test tube containing the pellet, 200 µL of digestion buffer containing 1% sodium dodecyl
   sulfate, 20mM Tris-HCl (pH 7.6), 0.2M NaCl and 700 μg/mL proteinase K, modified from a protocol for
   releasing cellular RNase P genes from HeLa cells [40], was added. The mixture was digested at 47°C for 1
   hr in a shaker.

        An equal volume (400 µL) of acidified 125:24:1 phenol:chloroform:isoamyl alcohol mixture (Thermo
   Fisher Scientific Inc.) was added to each tube. After vortexing for extraction and centrifugation at ~16,000×


                                                                                                             89
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3383 Page 40 of 46

            International Journal of Geriatrics and Rehabilitation 2(1):69- 96, July 17, 2020

   g for 5 min to separate the phases, 200 µL of the aqueous supernatant without any material at the interface
   was transferred to a new 1.5 mL microcentrifuge tube.

        To the 200 µL of phenol/chloroform-extracted aqueous solution, 20 µL of 3M sodium acetate (pH 5.2)
   and 570 µL of 95% ethanol were added. The mixture was placed into a cold metal block in a -15 to -20°C
   freezer for 20 min. The precipitated nucleic acids were centrifuged at ~16,000× g for 5 min and washed with
   700 µL of cold 70% ethanol.

        After a final centrifugation at ~16,000× g for 5 min, the 70% ethanol was completely removed by a fine-
   tip pipette, and the microcentrifuge tubes with opened caps were put into a vacuum chamber for 10
   minutes to evaporate the residual ethanol. The nucleic acid in each tube was dissolved in 50 µL of M.B.
   grade water. All samples were tested immediately.

        As positive control, a 0.2 mL aliquot of suspension of nasopharyngeal and oropharyngeal cells
   previously collected from normal individuals, tested negative for SARS-CoV-2, and stored in normal saline
   at -20°C was spiked with 400 copies of Quantitative Synthetic RNA from SARS-Related Coronavirus 2, Cat.
   No. NR-52358 supplied by BEI Resources, NIAD, NIH. This positive control tube was processed along with
   the reference samples for digestion and extraction.

         The negative control consisted of 0.2 mL aliquot of suspension of nasopharyngeal and oropharyngeal
   cells previously collected from normal individuals, tested negative for SARS-CoV-2, and stored in normal
   saline at -20°C.

   4.3. PCR primers

        Based on the sequence retrieved from the GenBank database and presented in Figure 1, 3 primers were
   designed for primary and heminested PCR amplification of a 398-bp cDNA fragment to be used as the
   template for nucleotide sequencing confirmation of nucleic acid from the SARS-CoV-2. Their sequences
   and positions are listed below (see Figure 1).

    Primary PCR primers
       Forward primer Co1 5’-ACATTGGCACCCGCAATCCTG-3’                     28715-28735
       Reverse primer Co3 5’-TTTGTTCTGGACCACGTCTGC-3’                    29105-29125
    Heminested PCR primers
       Forward primer Co4 5’-CAATCCTGCTAACAATGCTGC-3’                     28728-28748
       Reverse primer Co3 5’-TTTGTTCTGGACCACGTCTGC-3’                    29105-29125



       The Sequences of the primary and heminested PCR primers for the BRCA1 gene are listed as follows.

    Primary PCR primers for a 409-bp BRCA1 gene amplicon are:
       Forward AG1 primer 5′-AAGGGGTTGGCAGCAATATGTG-3′
       Reverse R2 primer      5′-GTATGTAAGGTCAATTCTGTTC-3′

    Heminested PCR primers for a 323-bp BRCA1 gene amplicon are:
      Forward AG2 primer 5′- GACGTTGTCATTAGTTCTTTGG-3′ (also for sequencing)
      Reverse R2 primer 5′-GTATGTAAGGTCAATTCTGTTC-3′


                                                                                                            90
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3384 Page 41 of 46

             International Journal of Geriatrics and Rehabilitation 2(1):69- 96, July 17, 2020



   4.4. Primary RT-PCR conditions for SARS-CoV-2 gene amplification

       To initiate the primary RT-PCR, a total volume of 25 µL mixture was made in a PCR tube containing
   20 µL of ready-to-use LoTemp® PCR mix with denaturing chemicals (HiFi DNA Tech, LLC, Trumbull, CT,
   USA), 1 µL (200 units) of Invitrogen SuperScript III Reverse Transcriptase, 1 µL (40 units) of Ambion™
   RNase Inhibitor, 0.1 µL of Invitrogen 1 M DTT (dithiothreitol), 1 µL of 10 µmolar Co1 forward primer in
   TE buffer, 1 µL of 10 µmolar Co3 reverse primer in TE buffer and 1 µL of sample RNA extract, synthetic N
   gene RNA extract as positive control or water as negative control.

        The ramp rate of the thermal cycler was set to 0.9 °C/s. The program for the temperature steps was set
   as: 47°C for 30 min to generate the cDNA, 85°C 1 cycle for 10 min, followed by 30 cycles of 85°C 30 sec for
   denaturing, 50°C 30 sec for annealing, 65°C 1 min for primer extension, and final extension 65°C for 10
   minutes.

   4.5. Heminested PCR conditions for SARS-CoV-2 gene amplification

        The heminested PCR mixture was a 25 μL volume of complete PCR mixture containing 20 μL of ready-
   to-use LoTemp® mix, 1 μL of 10 μmolar Co4 forward primer, 1 μL of 10 μmolar Co3 reverse primer and 3
   μL of water.

       To initiate the heminested PCR, a trace (about 0.2 μL) of primary PCR products was transferred by a
   micro-glass rod to the complete heminested PCR mixture. The thermocycling steps were programmed to
   85°C 1 cycle for 10 min, followed by 30 cycles of 85°C 30 sec for denaturing, 50°C 30 sec for annealing, 65°C
   1 min for primer extension, and final extension 65°C for 10 minutes.

        The crude heminested PCR products showing an amplicon of 398 bp in size at agarose gel
   electrophoresis were subject to Sanger reaction without further purification.

   4.6. Primary and heminested PCR conditions for BRCA1 gene amplification

        The primary PCR mixture contained 20 µL of ready-to-use LoTemp® PCR mix with denaturing
   chemicals (HiFi DNA Tech, LLC, Trumbull, CT, USA), 2 µL of water, 1 µL of 10 µmolar forward AG1
   primer, 1 µL of 10 µmolar reverse R2 primer and 1 µL of sample RNA extract. For thermocycling, the
   temperature steps were programmed for an initial heating at 85 °C for 10 min, followed by 30 cycles at
   85 °C for 30 s, 50 °C for 30 s and 65 °C for 1 min. The final extension was 65 °C for 10 min.

        The heminested PCR mixture contained 20 µL of ready-to-use LoTemp® PCR mix, 1 μL of forward
   AG2 primer, 0.5 μL of reverse R2 primer and 3.5 μL of water in a total 25 μL volume. About 0.2 μL of the
   primary PCR products was transferred into the corresponding heminested PCR mixture with a micro-glass
   rod. The thermocycling steps were identical to those used for the primary PCR.

   4.7. Interpretation of PCR results

        As described above, 1 µL of RNA extract of patient sample, 1 µL of SARS-CoV-2 synthetic N gene
   RNA extract as positive control (P) and 1 µL of negative cell extract control (N) were used to initiate a set
   of primary PCR for viral nucleic acid detection.


                                                                                                             91
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3385 Page 42 of 46

            International Journal of Geriatrics and Rehabilitation 2(1):69- 96, July 17, 2020

         In addition, 1 µL of each sample was used to initiate a BRCA1 gene primary PCR; and 1 µL of negative
   cell extract and 1 µL of water were used in the N and P control (see gel electrophoresis image below),
   respectively, for the BRCA1 primary PCR.

       In routine testing, only the heminested PCR products were subjected to agarose gel electrophoresis
   because most primary PCR amplicons are not visible to the naked eyes.

       An aliquot of 5 µL of each heminested PCR product was pipetted for agarose gel electrophoresis to
   detect the bands of the target DNA amplicons. As illustrated in the agarose gel image pasted below, for
   example, the negative control in Lane N of the SARS-CoV-2 series (upper half) and the water control in the
   P Lane of the BRCA1 (lower half) must show no amplicons. A 398-bp amplicon must be visualized in the P
   Lane of the SARS-CoV-2 series (upper half) and a 323-bp amplicon must be visualized in the N Lane of the
   BRCA1 series (lower half). Otherwise, the assay results are not valid.




        As shown in the above image of gel electrophoresis, when the control amplicons on the P and N lanes
   are correctly visualized, there will be 4 possible combinations in the sample lanes. Sample 1 and 4 patterns
   are considered presumptive-positive for SARS-CoV-2 RNA. Sample 2 pattern is negative for SARS-CoV-2
   as human BRCA1 gene is demonstrated in the sample. Sample 3 pattern indicates that no human cell genetic
   material was present in the sample being tested; the test result is invalid. Sample 4 pattern indicates that
   there is SARS-CoV-2 RNA in the test sample, but the human DNA has been extracted by the acidified
   phenol chloroform mixture. In some samples, there are more copies of viral genome equivalents than
   human genome copies. Since human genomic DNA is a potent PCR inhibitor, acidified phenol chloroform
   is used to remove most of the DNA from the sample to be tested.

        The presumptive-positive crude heminested PCR products showing an amplicon of 398 bp in size in
   the SARS-CoV-2 series and the negative samples showing an amplicon of 323 bp in size in the BRCA1 series
   at agarose gel electrophoresis are subjected to Sanger reaction and automated sequencing for validation
   without further purification.



                                                                                                            92
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3386 Page 43 of 46

            International Journal of Geriatrics and Rehabilitation 2(1):69- 96, July 17, 2020

   4.8. DNA Sequencing

        The 398-bp SARS-CoV-2 heminested PCR product (about 0.2 µL), if detected at gel electrophoresis,
   was transferred by a micro-glass rod into a Sanger reaction tube containing 1 μL of 10 μmolar sequencing
   primer (Co3 or Co4), 1 μL of BigDye® Terminator (v 1.1/Sequencing Standard Kit), 3.5 μL 5× buffer, and
   14.5 μL water in a total volume of 20 μL for 20 enzymatic primer extension/termination reaction cycles
   according to the protocol supplied by the manufacturer (Applied Biosystems, Foster City, CA, USA). For
   the SARS-CoV-2 negative samples, the 323-bp heminested PCR product was transferred by a micro-glass
   rod into a Sanger reaction tube containing 1 μL of 10 μmolar forward AG2 primer , 1 μL of BigDye®
   Terminator (v 1.1/Sequencing Standard Kit), 3.5 μL 5× buffer, and 14.5 μL water in a total volume of 20 μL
   for 20 enzymatic primer extension/termination reaction cycles according to the protocol supplied by the
   manufacturer (Applied Biosystems, Foster City, CA, USA). After a dye-terminator cleanup with a Centri-
   Sep column (Princeton Separations, Adelphia, NJ, USA), the reaction mixture was loaded in an Applied
   Biosystems SeqStudio Genetic Analyzer for sequence analysis. Sequence alignments were performed
   against the standard sequences stored in the GenBank database by on-line BLAST alignment analysis.

   5. Conclusions

           Testing the cellular components of respiratory tract specimens instead of cell-free fluids only and
   using conventional nested RT-PCR to amplify the target nucleic acid can reduce the number of false
   negatives in molecular testing for SARS-CoV-2. Routine sequencing of the nested PCR products not only
   can eliminate false positives, but also can categorize the positive isolate into one of the six clades of SARS-
   CoV-2 known to exist in the United States, based on single nucleotide polymorphisms in a 398-base
   segment of the N gene. Extremely accurate routine laboratory tests for SARS-CoV-2 are needed in long-
   term care facilities and as businesses attempt to return to normal operation. Molecular diagnosis of SARS-
   CoV-2 infection will become a serious matter and a positive test result must be substantiated by a DNA
   sequencing electropherogram showing the genomic fingerprints of the virus. False-positive test reports
   can easily create unnecessary panic resulting in negative impacts on local economies.

            Based on an official document dated March 15, 2020, the FDA issued a letter on February 4, 2020
   authorizing emergency use of the CDC 2019-Novel Coronavirus (2019-nCoV, renamed as SARS-CoV-2)
   Real-Time Reverse Transcriptase (RT)-PCR Diagnostic Panel for the presumptive qualitative detection of
   nucleic acid from the 2019-nCoV in upper and lower respiratory specimens [41]. The methodology
   presented in this paper is for definitive qualitative detection of nucleic acid from the SARS-CoV-2
   infecting the cells in upper and lower respiratory specimens. The FDA also advises that in performing
   Clinical Evaluation of newly developed RT-qPCR assays for the SARS-CoV-2, using Recommended
   Comparator Method for percent agreement performance calculations, false results can be investigated
   using an additional EUA RT-PCR assay, and/or Sanger sequencing [42]. Routine nucleotide sequencing of
   all detected 398-bp N gene amplicons guarantees no-false positive results in SARS-CoV-2 assays.

   Author Contributions

   S.H.L.: Conceptualization, study design, methodology, data analysis, manuscript preparation and final
   review
   Funding: None.

   Acknowledgments: The author thanks the staff of the Connecticut State Department of Public Health, Microbiology
   Laboratory Division for the supply of 20 reference samples in support of developing a nested RT-PCR followed by


                                                                                                               93
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3387 Page 44 of 46

             International Journal of Geriatrics and Rehabilitation 2(1):69- 96, July 17, 2020

   DNA sequencing test for SARS-CoV-2. The author also thanks Wilda Garayua for her technical assistance in performing
   the nucleotide sequencing.

   Conflicts of Interest: Sin Hang Lee is Director of Milford Molecular Diagnostics Laboratory specialized in developing
   DNA sequencing-based diagnostic tests implementable in community hospital laboratories. The reagents and
   equipment used in this work can be substituted with similar products from various suppliers. The technology
   presented is not patentable.


   References

    1.   Kelly, Meg, Sarah Cahlan and Elyse Samuels. 2020. What went wrong with coronavirus testing in
         the U.S. Washington Post. March 30, 2020.
         https://www.washingtonpost.com/politics/2020/03/30/11-100000-what-went-wrong-with-
         coronavirus-testing-us/
    2.   CDC. Public Health Response to the Initiation and Spread of Pandemic COVID-19 in the United
         States, February 24–April 21, 2020. Morbidity and Mortality Weekly Report (MMWR). Weekly /
         May 8, 2020 / 69;551-6. https://www.cdc.gov/mmwr/volumes/69/wr/mm6918e2.htm
    3.   Willman, David. 2020. CDC coronavirus test kits were likely contaminated, federal review
         confirms. Washington Post. June 20, 2020. https://www.washingtonpost.com/investigations/cdc-
         coronavirus-test-kits-were-likely-contaminated-federal-review-confirms/2020/06/20/1ceb4e16-b2ef-
         11ea-8f56-63f38c990077_story.html
    4.   Won J, Lee S, Park M, Kim TY, Park MG, Choi BY, Kim D, Chang H, Kim VN, Lee CJ. Development
         of a Laboratory-safe and Low-cost Detection Protocol for SARS-CoV-2 of the Coronavirus Disease
         2019 (COVID-19). Exp Neurobiol. 2020; 29:107-119.
    5.   FDA. In Vitro Diagnostics EUAs. July 7, 2020. https://www.fda.gov/medical-devices/coronavirus-
         disease-2019-covid-19-emergency-use-authorizations-medical-devices/vitro-diagnostics-euas
    6.   Rahman H, Carter I, Basile K, Donovan L, Kumar S, Tran T, Ko D, Alderson S, Sivaruban T, Eden
         JS, Rockett R, O'Sullivan MV, Sintchenko V, Chen SC, Maddocks S, Dwyer DE, Kok J. Interpret
         with caution: An evaluation of the commercial AusDiagnostics versus in-house developed assays
         for the detection of SARS-CoV-2 virus. J Clin Virol. 2020; 127:104374.
    7.   Park M, Won J, Choi BY, Lee CJ. Optimization of primer sets and detection protocols for SARS-
         CoV-2 of coronavirus disease 2019 (COVID-19) using PCR and real-time PCR. Exp Mol Med. 2020;
         52: 963-977.
    8.   Elnifro EM, Ashshi AM, Cooper RJ, Klapper PE. Multiplex PCR: optimization and application in
         diagnostic virology. Clin Microbiol Rev. 2000; 13:559-570.
    9.   Katz AP, Civantos FJ, Sargi Z, Leibowitz JM, Nicolli EA, Weed D, Moskovitz AE, Civantos AM,
         Andrews DM, Martinez O, Thomas GR. False-positive reverse transcriptase polymerase chain
         reaction screening for SARS-CoV-2 in the setting of urgent head and neck surgery and
         otolaryngologic emergencies during the pandemic: Clinical implications. Head Neck. 2020; 42:1621-
         1628.
   10.   CDC. Interim Guidelines for Collecting, Handling, and Testing Clinical Specimens for COVID-19.
         https://www.cdc.gov/coronavirus/2019-ncov/lab/guidelines-clinical-specimens.html
   11.   CDC 2019-Novel Coronavirus (2019-nCoV) Real-Time RT-PCR Diagnostic Panel. Instructions for
         Use. https://www.fda.gov/media/134922/download
   12.   QIAamp® Viral RNA Mini Handbook. January 2020.



                                                                                                                    94
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3388 Page 45 of 46

            International Journal of Geriatrics and Rehabilitation 2(1):69- 96, July 17, 2020

   13.   Zhou P, Yang XL, Wang XG, Hu B, Zhang L, Zhang W, Si HR, Zhu Y, Li B, Huang CL, Chen HD,
         Chen J, Luo Y, Guo H, Jiang RD, Liu MQ, Chen Y, Shen XR, Wang X, Zheng XS, Zhao K, Chen QJ,
         Deng F, Liu LL, Yan B, Zhan FX, Wang YY, Xiao GF, Shi ZL. A pneumonia outbreak associated
         with a new coronavirus of probable bat origin. Nature. 2020; 579(7798):270-273.
   14.   Hockett RD, Kilby JM, Derdeyn CA, Saag MS, Sillers M, Squires K, Chiz S, Nowak MA, Shaw GM,
         Bucy RP. Constant mean viral copy number per infected cell in tissues regardless of high, low, or
         undetectable plasma HIV RNA. J Exp Med. 1999; 189:1545-54.
   15.   Adcock R, Cuzick J, Hunt WC, McDonald RM, Wheeler CM; New Mexico HPV Pap Registry
         Steering Committee. Role of HPV Genotype, Multiple Infections, and Viral Load on the Risk of
         High-Grade Cervical Neoplasia. Cancer Epidemiol Biomarkers Prev. 2019; 28:1816-1824.
   16.   FDA. Establishing the Performance Characteristics of In Vitro Diagnostic Devices for the Detection
         or Detection and Differentiation of Human Papillomaviruses.
         https://www.fda.gov/media/92930/download
   17.   Tahamtan A, Ardebili A. Real-time RT-PCR in COVID-19 detection: issues affecting the
         results. Expert Rev Mol Diagn. 2020; 20:453-454.
   18.   Radomski N, Kreitmann L, McIntosh F, Behr MA. The critical role of DNA extraction for detection
         of mycobacteria in tissues. PLoS One. 2013; 8:e78749.
   19.   Bastien P, Procop GW, Reischl U. Quantitative real-time PCR is not more sensitive than
         "conventional" PCR. J Clin Microbiol. 2008; 46:1897-1900.
   20.   Goldenberger D, Künzli A, Vogt P, Zbinden R, Altwegg M. Molecular diagnosis of bacterial
         endocarditis by broad-range PCR amplification and direct sequencing. J Clin Microbiol. 1997;
         35:2733-2739.
   21.   新型冠状病毒肺炎实验室检测技术指南
         http://www.chinacdc.cn/jkzt/crb/zl/szkb_11803/jszl_11815/202003/W020200309540843062947.pdf
   22.   Lam TT, Jia N, Zhang YW, Shum MH, Jiang JF, Zhu HC, Tong YG, Shi YX, Ni XB, Liao YS, Li WJ,
         Jiang BG, Wei W, Yuan TT, Zheng K, Cui XM, Li J, Pei GQ, Qiang X, Cheung WY, Li LF, Sun FF,
         Qin S, Huang JC, Leung GM, Holmes EC, Hu YL, Guan Y, Cao WC. Identifying SARS-CoV-2-
         related coronaviruses in Malayan pangolins. Nature. 2020; 583(7815):282-285.
   23.   Svec D, Tichopad A, Novosadova V, Pfaffl MW, Kubista M. How good is a PCR efficiency estimate:
         Recommendations for precise and robust qPCR efficiency assessments. Biomol Detect Quantif.
         2015; 3:9-16.
   24.   Lalam N. Estimation of the reaction efficiency in polymerase chain reaction. J Theor Biol. 2006;
         242:947-953.
   25.   Kramvis A, Bukofzer S, Kew MC. Comparison of hepatitis B virus DNA extractions from serum by
         the QIAamp blood kit, GeneReleaser, and the phenol-chloroform method. J Clin Microbiol. 1996;
         34:2731-2733.
   26.   FDA. Cobas® HPV Test. https://www.accessdata.fda.gov/cdrh_docs/pdf10/p100020s017c.pdf
   27.   Lee SH. Guidelines for the use of molecular tests for the detection and genotyping of human
         papilloma virus from clinical specimens. Methods Mol. Biol. 2012; 903:65-101.
   28.   Lee SH, Vigliotti JS, Vigliotti VS, Jones W, Shearer DM. Detection of borreliae in archived sera from
         patients with clinically suspect Lyme disease. Int J Mol Sci. 2014; 15:4284-4298.
   29.   Pas SD, Patel P, Reusken C, Domingo C, Corman VM, Drosten C, Dijkman R, Thiel V, Nowotny N,
         Koopmans MP, Niedrig M. First international external quality assessment of molecular diagnostics
         for Mers-CoV. J Clin Virol. 2015; 69:81-85.

                                                                                                           95
Case 3:20-cv-00865-BAS-AHG Document 53-7 Filed 08/10/20 PageID.3389 Page 46 of 46

            International Journal of Geriatrics and Rehabilitation 2(1):69- 96, July 17, 2020

   30.   eCDC. Ebola virus disease ad hoc case definition for reporting in the EU.
         https://www.ecdc.europa.eu/en/all-topics-z/ebola-and-marburg-fevers/threats-and-
         outbreaks/ebola-outbreak-west-africa-2013-2016
   31.   Patel R, Babady E, Theel ES, Storch GA, Pinsky BA, St George K, Smith TC, Bertuzzi S. Report from
         the American Society for Microbiology COVID-19 International Summit, 23 March 2020: Value of
         Diagnostic Testing for SARS-CoV-2/COVID-19. mBio. 2020; 11:e00722-20.
   32.   CDC. Research Use Only 2019-Novel Coronavirus (2019-nCoV) Real-time RT-PCR Primer and
         Probe Information. https://www.cdc.gov/coronavirus/2019-ncov/lab/rt-pcr-panel-primer-
         probes.html
   33.   Dyavar SR, Ye Z, Byrareddy SN, Scarsi KK, Winchester LC, Weinhold JA, Fletcher CV, Podany AT.
         Normalization of cell associated antiretroviral drug concentrations with a novel RPP30 droplet
         digital PCR assay. Sci Rep. 2018; 8:3626.
   34.   Imaizumi T, Yamamoto-Shimojima K, Yamamoto H, Yamamoto T. Establishment of a simple and
         rapid method to detect MECP2 duplications using digital polymerase chain reaction. Congenit
         Anom (Kyoto). 2020; 60:10-14.
   35.   FDA. Real-Time Fluorescent RT-PCR Kit for Detecting SARS-2019-nCoV
         https://www.fda.gov/media/136472/download
   36.   Peacock S. Health care: Bring microbial sequencing to hospitals. Nature 2014; 509(7502):557-9.
   37.   Peacock SJ, Weinstock GM. Microbial sequencing to improve individual and population health.
         Genome Med. 2014; 6:103.
   38.   Nao N, Shirato K, Katano H, Matsuyama S, Takeda M. Detection of second case of 2019-nCoV
         infection in Japan. 2020. https://www.niid.go.jp/niid/en/2019-ncov-e/9334-ncov-vir3-2.html
   39.   van Dorp L, Acman M, Richard D, Shaw LP, Ford CE, Ormond L, Owen CJ, Pang J, Tan CCS,
         Boshier FAT, Ortiz AT, Balloux F. Emergence of genomic diversity and recurrent mutations in
         SARS-CoV-2. Infect Genet Evol. 2020; 83:104351.
   40.   Puranam RS, Attardi G. The RNase P associated with HeLa cell mitochondria contains an essential
         RNA component identical in sequence to that of the nuclear RNase P. Mol Cell Biol. 2001; 21:548-
         561.
   41.   Open letter from FDA to Robert R. Redfield, MD, Director, Centers for Disease Control and
         Prevention. March 15, 2020. https://www.fda.gov/media/134919/download
   42.   FDA. Molecular Diagnostic Template for Laboratories. Policy for Coronavirus Disease-2019 Tests
         During the Public Health Emergency (Revised) https://www.fda.gov/media/135659/download




                                                                                                        96
